Exhibit 10.1

FORM OF

CLASS D UNIT AND COMMON UNIT PURCHASE AGREEMENT

BY AND AMONG

ATLAS ENERGY RESOURCES, LLC

AND

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

Article I DEFINITIONS

   1    Section 1.01    Definitions    1    Section 1.02    Accounting
Procedures and Interpretation    5

Article II SALE AND PURCHASE

   6    Section 2.01    Sale and Purchase    6    Section 2.02    Independent
Nature of Purchasers’ Obligations    6    Section 2.03    Purchased Units    6
   Section 2.04    Class D Units    7    Section 2.05    Consideration    7   
Section 2.06    Funding into Escrow    7    Section 2.07    Closing    7

Article III REPRESENTATIONS AND WARRANTIES OF ATLAS ENERGY

   7    Section 3.01    Existence    7    Section 3.02    Capitalization and
Valid Issuance of Purchased Class D Units and Purchased Units.    8    Section
3.03    Atlas Energy SEC Documents    9    Section 3.04    No Material Adverse
Change    10    Section 3.05    Litigation    10    Section 3.06    No Breach   
10    Section 3.07    Authority    11    Section 3.08    Compliance with Laws   
11    Section 3.09    Approvals    11    Section 3.10    MLP Status    12   
Section 3.11    Investment Company Status    12    Section 3.12    Offering   
12    Section 3.13    Certain Fees    12    Section 3.14    Class D Unit Vote   
12    Section 3.15    Internal Accounting Controls    12    Section 3.16   
Insurance    13    Section 3.17    Registration Rights    13    Section 3.18   
No Side Agreements    13    Section 3.19    Acknowledgment Regarding Purchase of
Purchased Units and Purchased Class D Units    13

Article IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

   13    Section 4.01    Valid Existence    13    Section 4.02    No Breach   
14    Section 4.03    Investment    14    Section 4.04    Nature of Purchaser   
15

 

i



--------------------------------------------------------------------------------

   Section 4.05    Receipt of Information; Authorization    15    Section 4.06
   Restricted Securities    15    Section 4.07    Certain Fees    15    Section
4.08    Legend    16    Section 4.09    Short Selling    16    Section 4.10   
No Side Agreements    16

Article V COVENANTS

   16    Section 5.01    Anti-dilution Protection    16    Section 5.02   
Unitholder Vote With Respect to Conversion    17    Section 5.03    Purchaser
Lock-Up    17    Section 5.04    Short Selling Acknowledgement and Agreement   
18    Section 5.05    Taking of Necessary Action    18    Section 5.06   
Non-Disclosure; Interim Public Filings    19    Section 5.07    Use of Proceeds
   19    Section 5.08    Class D Amendment    19    Section 5.09    Tax
Information    19    Section 5.10    No Other Listed Class of Securities    19
   Section 5.11    NYSE Listing of Common Units    19

Article VI CLOSING CONDITIONS

   20    Section 6.01    Conditions to the Closing.    20    Section 6.02   
Atlas Energy Deliveries    22    Section 6.03    Purchaser Deliveries    22

Article VII INDEMNIFICATION, COSTS AND EXPENSES

   22    Section 7.01    Indemnification by Atlas Energy    22    Section 7.02
   Indemnification by Purchasers    23    Section 7.03    Indemnification
Procedure    23

Article VIII MISCELLANEOUS

   24    Section 8.01    Interpretation    24    Section 8.02    Survival of
Provisions    24    Section 8.03    No Waiver; Modifications in Writing.    24
   Section 8.04    Binding Effect; Assignment.    25    Section 8.05   
Aggregation of Purchased Class D Units and Purchased Units    25    Section 8.06
   Confidentiality and Non-Disclosure    26    Section 8.07    Communications   
26    Section 8.08    Removal of Legend    26    Section 8.09    Entire
Agreement    26    Section 8.10    Governing Law    27    Section 8.11   
Execution in Counterparts    27    Section 8.12    Termination.    27    Section
8.13    Recapitalization, Exchanges, Etc. Affecting the Purchased Common Units
and the Purchased Class D Units    27    Section 8.14    Obligations Limited to
Parties to Agreement    28

 

ii



--------------------------------------------------------------------------------

Schedules and Exhibits

Schedule 2.01 - List of Purchasers and Commitment Amounts

Schedule 8.07 - Notice and Contact Information

 

Exhibit A

 

-

     Voting Agreement

Exhibit B

 

-

     Amendment No. 1 to the Amended and Restated Operating Agreement of Atlas
Energy Resources, LLC

Exhibit C

 

-

     Form of Atlas Energy Resources, LLC Officer’s Certificate

Exhibit D

 

-

     Form of Legal Opinion

Exhibit E

 

-

     Form of Registration Rights Agreement

Exhibit F

 

-

     Lock up Agreement for Atlas America Inc.

 

iii



--------------------------------------------------------------------------------

CLASS D UNIT AND COMMON UNIT PURCHASE AGREEMENT

This CLASS D UNIT AND COMMON UNIT PURCHASE AGREEMENT, dated as of May 18, 2007
(this “Agreement”), by and among ATLAS ENERGY RESOURCES, LLC, a Delaware limited
liability company (“Atlas Energy”), and each of the Purchasers listed on
Schedule 2.01 (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, simultaneously with the execution of this Agreement, Atlas Energy is
entering into a definitive stock purchase agreement to acquire all of the
outstanding stock of DTE Oil & Gas Company from MCN Energy Enterprises, Inc.
(the “Acquisition”);

WHEREAS, Atlas Energy desires to finance a portion of the Acquisition through
the sale of an aggregate of $600 million of Class D Units and Common Units and
the Purchasers desire to purchase an aggregate of $600 million of Class D Units
and Common Units from Atlas Energy, each in accordance with the provisions of
this Agreement;

WHEREAS, it is a condition to the obligations of the Purchasers and Atlas Energy
under this Agreement that the Acquisition be consummated;

WHEREAS, Atlas Energy has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units, the Class D Units, and
the Common Units underlying the Purchased Class D Units acquired pursuant to
this Agreement; and

WHEREAS, the Voting Agreement in the form attached hereto as Exhibit A (the
“Unitholder Voting Agreement”) will be executed and delivered at Closing by
Atlas America, Inc. and Atlas Energy Management, Inc., pursuant to which each
such Unitholder of Atlas Energy will unconditionally and irrevocably agree to
vote all of the Units owned by them in favor of the conversion of Class D Units
into Common Units as contemplated by Section 5.02 of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Atlas Energy and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“8-K Filing” shall have the meaning specified in Section 5.06.

“Acquisition” shall have the meaning specified in the recitals.

“Acquisition Agreement” means that certain Stock Purchase Agreement dated
May 18, 2007, among MCN Energy Enterprises, Inc., DTE Energy Company, Atlas
Energy and ATN Michigan, LLC in substantially the form provided to the
Purchasers.



--------------------------------------------------------------------------------

“Acquisition Closing Date” means the date on which the Acquisition is
consummated.

“Acquisition Material Adverse Effect” means any “Material Adverse Effect” as
such term is defined in the Acquisition Agreement.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Atlas Energy” shall have the meaning specified in the introductory paragraph.

“Atlas Energy Financial Statements” shall have the meaning specified in
Section 3.03.

“Atlas Energy Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of Atlas Energy and its Subsidiaries, taken as a whole,
other than those occurring as a result of general economic or financial
conditions or other developments that are not unique to and do not have a
material disproportionate impact on Atlas Energy and its Subsidiaries but also
affect other Persons who participate in or are engaged in the lines of business
of which Atlas Energy and its Subsidiaries participate or are engaged, (ii) the
ability of Atlas Energy and its Subsidiaries, taken as a whole, to carry out
their business as of the date of this Agreement or to meet their obligations
under the Basic Documents on a timely basis or (iii) the ability of Atlas Energy
to consummate the transactions under any Basic Document.

“Atlas Energy Related Parties” shall have the meaning specified in Section 7.02.

“Atlas Energy SEC Documents” shall have the meaning specified in Section 3.03.

“Average Purchase Price” means $25.00.

“Basic Documents” means, collectively, the Escrow Agreement, this Agreement, the
Registration Rights Agreement, the Unitholder Voting Agreement, the Class D
Amendment, the Acquisition Agreement and any and all other agreements or
instruments executed and delivered by the Parties to evidence the execution,
delivery and performance of this Agreement, and any amendments, supplements,
continuations or modifications thereto.

“Board of Directors” means the board of directors of Atlas Energy.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in New York, New York.

“Class D Amendment” shall have the meaning specified in Section 2.03.

“Class D Units” means the Class D Units of Atlas Energy, as established by the
Class D Amendment.

“Class D Unit Price” shall have the meaning specified in Section 2.05.

“Closing” shall have the meaning specified in Section 2.07.

“Closing Date” shall have the meaning specified in Section 2.07.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Schedule 2.01 to this Agreement under the heading “Purchaser’s Allocated
Purchase Price.”

“Common Unit Price” shall have the meaning specified in Section 2.05.

“Common Units” means the Common Units of Atlas Energy having the rights,
preferences and designations set forth in the Limited Liability Company
Agreement.

“Debt Financing” means the financing substantially similar to that described in
the Commitment Letter dated May __, 2007, among Atlas Energy Operating Company
LLC, J.P. Morgan Securities Inc. and JPMorgan Chase Bank, N.A., which provides
for no less than $625 million of borrowings on the Closing Date.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.

“Escrow Agreement” means the escrow agreement to be entered into no less than
ten (10) days prior to the Closing Date (or such other period of time reasonably
acceptable to the Purchasers) among Atlas Energy, the Purchasers and an escrow
agent, which shall contain reasonable and customary terms to be approved by
Atlas Energy and the Purchasers.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department,

 

3



--------------------------------------------------------------------------------

commission, board, bureau or instrumentality of any of them and any monetary
authorities that exercise valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, Atlas Energy, its Subsidiaries or any of their Property or any
of the Purchasers.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Limited Liability Company Agreement” shall have the meaning specified in
Section 2.03.

“Lock-Up Date” means six months from the Closing Date.

“New Units” shall have the meaning specified in Section 5.01.

“Participating Unit” shall have the meaning specified in Section 4.03.

“Party” or “Parties” means Atlas Energy and the Purchasers, individually or
collectively, as the case may be.

“Permitted Amount” shall have the meaning specified in Section 2.03.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Placement Agent Fees” means the fees that Atlas Energy is obligated to pay to
UBS Securities LLC upon the closing of the transactions contemplated by this
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Class D Units” means the Class D Units to be issued and sold to the
Purchasers pursuant to this Agreement.

“Purchased Units” means the Common Units to be issued and sold to the Purchasers
pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

“Purchaser Material Adverse Effect” means any material and adverse effect on
(i) the ability of a Purchaser to meet its obligations under this Agreement or
the Registration Rights Agreement on a timely basis or (ii) the ability of a
Purchaser to consummate the transactions under this Agreement or the
Registration Rights Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit F, to be entered
into at the Closing, among Atlas Energy and the Purchasers.

“Representatives” of any Person means the officers, managers, directors,
employees, agents, affiliates, control persons, counsel, investment bankers and
other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” means, as to any Person, any corporation or other entity of which a
majority of the outstanding equity interest having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
or other entity (irrespective of whether or not at the time any equity interest
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries.

“Terminating Breach” shall have the meaning specified in Section 8.12(a).

“Unitholder Voting Agreement” shall have the meaning specified in the recitals.

“Unitholders” means the Unitholders of Atlas Energy (within the meaning of the
Limited Liability Company Agreement).

“Units” means the Units of Atlas Energy representing limited liability company
interests.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Contemporaneously with the consummation of the
Acquisition and subject to the terms and conditions of this Agreement, at the
Closing, Atlas Energy hereby agrees to issue and sell to each Purchaser, and
each Purchaser hereby agrees, severally and not jointly, to purchase from Atlas
Energy, subject to Section 2.03, the number of Purchased Units and Purchased
Class D Units, respectively, set forth opposite its name on Schedule 2.01
hereto. Each Purchaser severally and not jointly agrees to pay Atlas Energy the
Common Unit Price for each Purchased Unit and the Class D Unit Price for each
Purchased Class D Unit, in each case, as set forth opposite its name on Schedule
2.01.

Section 2.02 Independent Nature of Purchasers’ Obligations. The respective
obligations of each Purchaser under this Agreement and the Registration Rights
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement or the Registration
Rights Agreement. The failure or waiver of performance under this Agreement or
the Registration Rights Agreement by any Purchaser, or on its behalf, does not
excuse performance by any other Purchaser. Nothing contained herein or in the
Registration Rights Agreement, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement or the Registration Rights Agreement. Except as otherwise provided in
this Agreement or the Registration Rights Agreement, each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or the Registration Rights Agreement, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.

Section 2.03 Purchased Units. Each Purchaser (i) acknowledges that in no event
shall Atlas Energy issue to the Purchasers an aggregate number of Common Units
in excess of 19.9% of Atlas Energy’s outstanding Common Units immediately prior
to such issuance (the “Permitted Amount”) and (ii) agrees that between the date
of this Agreement and Closing, the aggregate number of Common Units to be issued
will be decreased and the aggregate number of Class D Units to be issued will be
increased to the extent required to cause the number of Common Units issued to
be less than the Permitted Amount, such adjustment to be made pro rata among the
Purchasers. The Purchased Units shall have those rights, preferences, privileges
and restrictions governing the Common Units as set forth in the Amended and
Restated Operating Agreement of Atlas Energy, dated as of December 18, 2006 (the
“Limited Liability Company Agreement”), as amended by an amendment to the
Limited Liability Company Agreement, in all material respects in the form of
Exhibit B to this Agreement, which Atlas Energy will cause to be adopted
immediately prior to the issuance and sale of Class D Units contemplated by this
Agreement (the “Class D Amendment”). References herein to the Limited Liability
Company Agreement shall include or exclude the Class D Amendment as the context
requires.

 

6



--------------------------------------------------------------------------------

Section 2.04 Class D Units. The Purchased Class D Units shall have those rights,
preferences, privileges and restrictions governing the Class D Units, which
shall be reflected in the Limited Liability Agreement, as amended by the Class D
Amendment.

Section 2.05 Consideration. The amount per Class D Unit each Purchaser will pay
to Atlas Energy to purchase the Class D Units shall be $24.78 (the “Class D Unit
Price”) and the amount per Common Unit each Purchaser will pay to Atlas Energy
to purchase the Purchased Units shall be $25.50 (the “Common Unit Price”).

Section 2.06 Funding into Escrow. Each Purchaser shall deposit its Commitment
Amount into an escrow account established under the Escrow Agreement no later
than two Business Days prior to the Closing Date. On the Closing Date, upon
receipt of satisfactory evidence that the conditions set forth in Article VI
have been satisfied or waived, pursuant to Section 2.07, each such Purchaser
shall deliver notice to the Escrow Agent (as such term is defined in the Escrow
Agreement) to promptly and timely release the funds escrowed under the Escrow
Agreement to Atlas Energy.

Section 2.07 Closing. Subject to satisfaction of the conditions set forth in
Article VI, the execution and delivery of the Basic Documents (other than this
Agreement and the Acquisition Agreement), the delivery of certificates
representing the Purchased Class D Units and the Purchased Units, the release of
the funds escrowed under the Escrow Agreement to Atlas Energy pursuant to the
terms of the Escrow Agreement, and the execution and delivery of all other
instruments, agreements and other documents required by this Agreement (the
“Closing”) shall take place on a date (the “Closing Date”) concurrent with the
Acquisition Closing Date, provided that Atlas Energy shall take reasonable
efforts to provide each Purchaser five Business Days (or such shorter period as
shall be agreeable to each such Purchaser but in any event no less than two
Business Days) prior written notice of such designated Closing Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ATLAS ENERGY

Atlas Energy represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:

Section 3.01 Existence. Each of Atlas Energy and its Subsidiaries: (i) is a
corporation, limited partnership or limited liability company, as applicable,
duly organized, validly existing and in good standing under the Laws of the
state or other jurisdiction of its incorporation or organization; (ii) has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals, necessary to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted
as described in the Atlas Energy SEC Documents, except where the failure to
obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have an Atlas Energy Material Adverse Effect. Each of
Atlas Energy and its Subsidiaries is duly qualified or licensed and in good
standing as a foreign limited partnership, limited liability company or
corporation, as applicable, and is authorized to do business in each
jurisdiction in which the ownership or leasing of its respective Properties or
the character of its respective operations makes such qualification necessary,
except where the failure to obtain such qualification, license, authorization or
good standing would not reasonably be expected to have a Atlas Energy Material
Adverse Effect.

 

7



--------------------------------------------------------------------------------

Section 3.02 Capitalization and Valid Issuance of Purchased Class D Units and
Purchased Units.

(a) As of the date of this Agreement, and prior to the issuance and sale of the
Purchased Class D Units and the Purchased Units, the issued and outstanding
membership interests of Atlas Energy consist of 36,674,365 Common Units and
748,456 Class A Units. All of the outstanding Common Units and Class A Units
have been duly authorized and validly issued in accordance with applicable Law
and the Limited Liability Company Agreement and are fully paid (to the extent
required under the Limited Liability Company Agreement) and non-assessable
(except as such non-assessability may be affected by Section 18-607 of the
Delaware LLC Act).

(b) Other than Atlas Energy’s existing Long-Term Incentive Plan, and other
existing management compensation arrangements, Atlas Energy has no equity
compensation plans that contemplate the issuance of Common Units (or securities
convertible into or exchangeable for Common Units). Atlas Energy has no
outstanding indebtedness having the right to vote (or convertible into or
exchangeable for securities having the right to vote) on any matters on which
the Unitholders may vote. Except as set forth in the first sentence of this
Section 3.02(b), as contemplated by this Agreement or as are contained in the
Limited Liability Company Agreement, there are no outstanding or authorized
(i) options, warrants, preemptive rights, subscriptions, calls or other rights,
convertible securities, agreements, claims or commitments of any character
obligating Atlas Energy or any of its Subsidiaries to issue, transfer or sell
any limited liability company interests or other equity interests in Atlas
Energy or any of its Subsidiaries or securities convertible into or exchangeable
for such limited liability company interests or other equity interests,
(ii) obligations of Atlas Energy or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any limited liability company interests or other
equity interests in Atlas Energy or any of its Subsidiaries or any such
securities or agreements listed in clause (i) of this sentence or (iii) voting
trusts or similar agreements to which Atlas Energy or any of its Subsidiaries is
a party with respect to the voting of the equity interests of Atlas Energy or
any of its Subsidiaries.

(c)(i) All of the issued and outstanding equity interests of each of Atlas
Energy’s Subsidiaries are owned, directly or indirectly, by Atlas Energy free
and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed under Atlas Energy’s
or its Subsidiaries’ credit facilities filed as exhibits to the Atlas Energy SEC
Documents), and all such ownership interests have been duly authorized and
validly issued and are fully paid (to the extent required by applicable Law and
the organizational documents of Atlas Energy’s Subsidiaries, as applicable) and
non-assessable (except as non-assessability may be affected by Section 18-607 of
the Delaware LLC Act or the organizational documents of Atlas Energy’s
Subsidiaries, as applicable) and free of preemptive rights, with no personal
liability attaching to the ownership thereof, and (ii) except as disclosed in
the Atlas Energy SEC Documents, neither Atlas Energy nor any of its Subsidiaries
owns any shares of capital stock or other securities of, or interest in, any
other Person, or is obligated to make any capital contribution to or other
investment in any other Person.

 

8



--------------------------------------------------------------------------------

(d) The offer and sale of the Purchased Class D Units and the Purchased Units
and the membership interests represented thereby are duly authorized by Atlas
Energy pursuant to the Limited Liability Company Agreement prior to the Closing
and, when issued and delivered to the Purchasers against payment therefor in
accordance with the terms of this Agreement, will be validly issued, fully paid
(to the extent required by applicable Law and the Limited Liability Company
Agreement) and non-assessable (except as such non-assessability may be affected
by Section 18-607 of the Delaware LLC Act) and will be free of any and all Liens
and restrictions on transfer, other than restrictions on transfer under the
Limited Liability Company Agreement, the Registration Rights Agreement and
applicable state and federal securities Laws and other than such Liens as are
created by the Purchasers.

(e) The Common Units issuable upon conversion of the Class D Units, and the
membership interests represented thereby, upon issuance in accordance with the
terms of the Class D Units as reflected in the Limited Liability Company
Agreement, as amended by the Class D Amendment, and upon receipt of the required
Unitholder approval, will be duly authorized by Atlas Energy pursuant to the
Limited Liability Company Agreement, and will be validly issued, fully paid (to
the extent required by applicable Law and the Limited Liability Company
Agreement) and non-assessable (except as such non-assessability may be affected
by Section 18-607 of the Delaware LLC Act) and will be free of any and all Liens
and restrictions on transfer, other than restrictions on transfer under the
Limited Liability Company Agreement and under applicable state and federal
securities Laws and other than such Liens as are created by the Purchasers.

(f) The Purchased Units will be issued in compliance with all applicable rules
of The New York Stock Exchange. Prior to the Closing Date, Atlas Energy will
submit an additional listing application to The New York Stock Exchange with
respect to the Purchased Units and the Common Units underlying the Purchased
Class D Units. Atlas Energy’s currently outstanding Common Units are quoted on
The New York Stock Exchange and Atlas Energy has not received any notice of
delisting.

(g) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Common Units as set forth in the Limited Liability
Company Agreement, as amended by the Class D Amendment. The Purchased Class D
Units shall have those rights, preferences, privileges and restrictions
governing the Class D Units, which shall be reflected in the Limited Liability
Company Agreement, as amended by the Class D Amendment.

Section 3.03 Atlas Energy SEC Documents. Atlas Energy has filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents filed on or prior to the date of this Agreement, collectively,
the “Atlas Energy SEC Documents”). The Atlas Energy SEC Documents, including any
audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Atlas Energy Financial Statements”), at the time filed
(in the case of registration statements, solely on the dates of effectiveness)
(except to the extent corrected by a subsequently filed Atlas Energy SEC
Document filed prior to the date of this Agreement) (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (ii) complied
in all material

 

9



--------------------------------------------------------------------------------

respects with the applicable requirements of the Exchange Act and the Securities
Act, as the case may be, (iii) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, (iv) were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission) and (v) fairly present (subject in the
case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position and
status of the business of Atlas Energy as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then
ended. Grant Thornton LLP is an independent registered public accounting firm
with respect to Atlas Energy and has not resigned or been dismissed as
independent registered public accountants of Atlas Energy as a result of or in
connection with any disagreement with Atlas Energy on any matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedures.

Section 3.04 No Material Adverse Change. Except as set forth in or contemplated
by the Atlas Energy SEC Documents, and except for matters related to the
proposed Acquisition, which has been disclosed to, and discussed with, each of
the Purchasers, since December 31, 2006, Atlas Energy and its Subsidiaries have
conducted their business in the ordinary course, consistent with past practice,
and there has been no (i) change that has had or would reasonably be expected to
have a Atlas Energy Material Adverse Effect, (ii) acquisition or disposition of
any material asset by Atlas Energy or any of its Subsidiaries or any contract or
arrangement therefor, otherwise than for fair value in the ordinary course of
business, (iii) material change in Atlas Energy’s accounting principles,
practices or methods or (iv) incurrence of material indebtedness (other than the
incurrence of such indebtedness as is contemplated in connection with the
Acquisition and has been disclosed to, and discussed with, each of the
Purchasers). Except as set forth in or contemplated by the Atlas Energy SEC
Documents and except for indebtedness to be incurred in connection with the
Acquisition, Atlas Energy has neither issued any Common Units or other equity
securities (other than under its Long-Term Incentive Plan and existing
management compensation plans, each as described in the Atlas Energy SEC
Documents) nor incurred material indebtedness since March 31, 2007.

Section 3.05 Litigation. Except as set forth in the Atlas Energy SEC Documents,
there is no Action pending or, to the knowledge of Atlas Energy, contemplated or
threatened against Atlas Energy or any of its Subsidiaries or any of their
respective officers, directors or Properties, which (individually or in the
aggregate) reasonably would be expected to have a Atlas Energy Material Adverse
Effect or which challenges the validity of any of the Basic Documents or the
consumation of the transactions contemplated hereby and thereby.

Section 3.06 No Breach. The execution, delivery and performance by Atlas Energy
of the Basic Documents to which it is a party and all other agreements and
instruments in connection with the transactions contemplated by the Basic
Documents, and compliance by Atlas Energy with the terms and provisions hereof
and thereof, do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to Atlas Energy
or any of its Subsidiaries or any of their respective Properties, (b) conflict
with or result in a violation of any provision of the Certificate of Formation
of Atlas Energy or the Limited Liability Company Agreement or any organizational
documents of any of Atlas Energy’s

 

10



--------------------------------------------------------------------------------

Subsidiaries, (c) require any consent, approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under (i) any note, bond, mortgage, license, or loan or credit
agreement to which Atlas Energy or any of its Subsidiaries is a party or by
which Atlas Energy or any of its Subsidiaries or any of their respective
Properties may be bound or (ii) any other agreement, instrument or obligation,
or (d) result in or require the creation or imposition of any Lien upon or with
respect to any of the Properties now owned or hereafter acquired by Atlas Energy
or any of its Subsidiaries, except in the cases of clauses (a), (c) and
(d) where such violation, default, breach, termination, cancellation, failure to
receive consent or approval, or acceleration with respect to the foregoing
provisions of this Section 3.06 would not, individually or in the aggregate,
reasonably be expected to have a Atlas Energy Material Adverse Effect.

Section 3.07 Authority. Atlas Energy has all necessary limited liability company
power and authority to execute, deliver and perform its obligations under the
Basic Documents to which it is a party and to consummate the transactions
contemplated thereby; the execution, delivery and performance by Atlas Energy of
each of the Basic Documents to which it is a party, and the consummation of the
transactions contemplated thereby, have been duly authorized by all necessary
action on its part; and the Basic Documents constitute the legal, valid and
binding obligations of Atlas Energy, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar Laws affecting creditors’ rights generally or by
general principles of equity. Except as contemplated by this Agreement, no
approval by the Unitholders is required as a result of Atlas Energy’s issuance
and sale of the Purchased Class D Units or the Purchased Units.

Section 3.08 Compliance with Laws. Neither Atlas Energy nor any of its
Subsidiaries is in violation of any judgment, decree or order or any Law
applicable to Atlas Energy or its Subsidiaries, except as would not,
individually or in the aggregate, have a Atlas Energy Material Adverse Effect.
Atlas Energy and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Atlas Energy Material Adverse Effect, and neither Atlas Energy nor
any such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit,
except where such potential revocation or modification would not have,
individually or in the aggregate, a Atlas Energy Material Adverse Effect.
Neither Atlas Energy, nor any of its Subsidiaries, nor any director, officer,
agent, employee or other person acting on behalf of Atlas Energy or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, Atlas
Energy or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

Section 3.09 Approvals. Except as contemplated by this Agreement or as required
by the Commission in connection with Atlas Energy’s obligations under the
Registration Rights

 

11



--------------------------------------------------------------------------------

Agreement, no authorization, consent, approval, waiver, license, qualification
or written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by Atlas Energy of any of
the Basic Documents to which it is a party, except where the failure to receive
such authorization, consent, approval, waiver, license, qualification or written
exemption or to make such filing, declaration, qualification or registration
would not, individually or in the aggregate, reasonably be expected to have a
Atlas Energy Material Adverse Effect.

Section 3.10 MLP Status. Atlas Energy met for the taxable year ended
December 31, 2006, and Atlas Energy expects to meet for the taxable year ending
December 31, 2007, the gross income requirements of Section 7704(c)(2) of the
Code, and accordingly Atlas Energy is not, and does not reasonably expect to be,
taxed as a corporation for U.S. federal income tax purposes or for applicable
tax purposes.

Section 3.11 Investment Company Status. Atlas Energy is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.12 Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Class D Units and the Purchased Units pursuant to this
Agreement are exempt from the registration requirements of the Securities Act,
and neither Atlas Energy nor any authorized Representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption.

Section 3.13 Certain Fees. Except for the Placement Agent Fees, no fees or
commissions will be payable by Atlas Energy to brokers, finders or investment
bankers with respect to the sale of any of the Purchased Class D Units or the
Purchased Units or the consummation of the transactions contemplated by this
Agreement. The Purchasers shall not be liable for any such fees or commissions.
Atlas Energy agrees that it will indemnify and hold harmless each of the
Purchasers from and against any and all claims, demands or liabilities for
broker’s, finder’s, placement or other similar fees or commissions incurred by
Atlas Energy or alleged to have been incurred by Atlas Energy in connection with
the sale of Purchased Class D Units or Purchased Units or the consummation of
the transactions contemplated by this Agreement.

Section 3.14 Class D Unit Vote. The affirmative vote of a majority of the total
votes cast by the holders of Units is the only approval required to approve the
conversion of Class D Units into Common Units.

Section 3.15 Internal Accounting Controls. Except as disclosed in the Atlas
Energy SEC Documents, Atlas Energy and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

12



--------------------------------------------------------------------------------

Section 3.16 Insurance. Atlas Energy and its Subsidiaries are insured against
such losses and risks and in such amounts as Atlas Energy believes in its sole
discretion to be prudent for its businesses. Atlas Energy does not have any
reason to believe that it or any Subsidiary will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

Section 3.17 Registration Rights. None of the execution of this Agreement, the
issuance of the Purchased Units or the Purchased Class D Units as contemplated
by this Agreement or the conversion of the Class D Units into Common Units gives
rise to any rights for or relating to the registration of any securities of
Atlas Energy, other than pursuant to the Registration Rights Agreement.

Section 3.18 No Side Agreements. Except for the confidentiality agreements
entered into by and between any Purchaser and Atlas Energy, there are no other
agreements by, among or between Atlas Energy or its Affiliates, on the one hand,
and such Purchaser or its Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

Section 3.19 Acknowledgment Regarding Purchase of Purchased Units and Purchased
Class D Units. Atlas Energy acknowledges and agrees that (i) each of the
Purchasers is participating in the transactions contemplated by this Agreement
and the other Basic Documents at Atlas Energy’s request and Atlas Energy has
concluded that such participation is in Atlas Energy’s best interest and is
consistent with Atlas Energy’s objectives and (ii) each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser. Atlas Energy further
acknowledges that no Purchaser is acting or has acted as an advisor, agent or
fiduciary of Atlas Energy (or in any similar capacity) with respect to this
Agreement or the other Basic Documents and any advice given by any Purchaser or
any of its respective Representatives in connection with this Agreement or the
other Basic Documents is merely incidental to the Purchasers’ purchase of
Purchased Units and Purchased Class D Units. Atlas Energy further represents to
each Purchaser that Atlas Energy’s decision to enter into this Agreement has
been based solely on the independent evaluation of the transactions contemplated
hereby by Atlas Energy and its Representatives.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to Atlas
Energy with respect to itself, on and as of the date of this Agreement and on
and as of the Closing Date, as follows:

Section 4.01 Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has all requisite power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its
Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not have and would not reasonably be expected to have a
Purchaser Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

Section 4.02 No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased Class
D Units and the Purchased Units by such Purchaser do not and will not
(a) violate any provision of any Law, governmental permit, determination or
award having applicability to such Purchaser or any of its Properties,
(b) conflict with or result in a violation of any provision of the
organizational documents of such Purchaser or (c) require any consent (other
than standard internal consents), approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under (i) any note, bond, mortgage, license, or loan or credit
agreement to which such Purchaser is a party or by which such Purchaser or any
of its Properties may be bound or (ii) any other such agreement, instrument or
obligation, except in the case of clauses (a) and (c) where such violation,
default, breach, termination, cancellation, failure to receive consent or
approval, or acceleration with respect to the foregoing provisions of this
Section 4.02 would not, individually or in the aggregate, reasonably be expected
to have a Purchaser Material Adverse Effect.

Section 4.03 Investment. The Purchased Class D Units and the Purchased Units are
being acquired for such Purchaser’s own account, or the accounts of clients for
whom such Purchaser exercises discretionary investment authority (all of whom
such Purchaser represents and warrants are “accredited investors” within the
meaning of Rule 501 of Regulation D promulgated by the Commission pursuant to
the Securities Act), not as a nominee or agent, and with no present intention of
distributing the Purchased Class D Units or the Purchased Units or any part
thereof, and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Class D Units or the
Purchased Units under a registration statement under the Securities Act and
applicable state securities Laws or under an exemption from such registration
available thereunder (including, if available, Rule 144 promulgated thereunder).
If such Purchaser should in the future decide to dispose of any of the Purchased
Class D Units or the Purchased Units, such Purchaser understands and agrees
(a) that it may do so only (i) in compliance with the Securities Act and
applicable state securities Law, as then in effect, or pursuant to an exemption
therefrom or (ii) in the manner contemplated by any registration statement
pursuant to which such securities are being offered, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.
Notwithstanding the foregoing, each Purchaser may at any time enter into one or
more total return swaps with respect to such Purchaser’s Purchased Class D Units
or Purchased Units with a third party provided that such transactions are exempt
from registration under the Securities Act; provided, however, the above shall
not apply, in the case of a Purchaser that is a large multi-unit investment or
commercial banking organization, to activities in the normal course of trading
of units of such Purchaser other than the other than the unit participating in
this transaction (the “Participating Unit”) so long as such other units are not
acting on behalf of the Participating Unit and have not been provided with
confidential information regarding Atlas

 

14



--------------------------------------------------------------------------------

Energy by the Participating Unit; provided further, with respect to Goldman,
Sachs & Co., the restrictions contained in this Section 4.03 shall only apply to
the Goldman Sachs Principal Strategies Group, as currently configured, and shall
not restrict or limit the activities of any area or division of Goldman, Sachs &
Co. or any of its Affiliates, other than Goldman Sachs Principal Strategies
Group, as currently configured.

Section 4.04 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, Atlas Energy that (a) it is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated by the Commission
pursuant to the Securities Act and (b) by reason of its business and financial
experience it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Class D Units and the Purchased Units,
is able to bear the economic risk of such investment and, at the present time,
would be able to afford a complete loss of such investment.

Section 4.05 Receipt of Information; Authorization. Such Purchaser acknowledges
that it has (a) had access to the Atlas Energy SEC Documents, (b) had access to
information regarding the Acquisition and its potential effect on Atlas Energy’s
operations and financial results and (c) been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of Atlas Energy
regarding such matters.

Section 4.06 Restricted Securities. Such Purchaser understands that the
Purchased Class D Units and the Purchased Units it is purchasing are
characterized as “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from Atlas Energy in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, Purchaser represents that
it is knowledgeable with respect to Rule 144 of the Commission promulgated under
the Securities Act; provided, however, the above shall not apply, in the case of
a Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading of units of such
Purchaser other than the Participating Unit so long as such other units are not
acting on behalf of the Participating Unit and have not been provided with
confidential information regarding Atlas Energy by the Participating Unit;
provided further, with respect to Goldman, Sachs & Co., the restrictions
contained in this Section 4.06 shall only apply to the Goldman Sachs Principal
Strategies Group, as currently configured, and shall not restrict or limit the
activities of any area or division of Goldman, Sachs & Co. or any of its
Affiliates, other than Goldman Sachs Principal Strategies Group, as currently
configured.

Section 4.07 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Class D Units or the Purchased Units or the consummation of
the transactions contemplated by this Agreement. Atlas Energy will not be liable
for any such fees or commissions. Such Purchaser agrees, severally and not
jointly with the other Purchasers, that it will indemnify and hold harmless
Atlas Energy from and against any and all claims, demands or liabilities for
broker’s, finder’s, placement or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by such Purchaser in connection
with the purchase of Purchased Class D Units or Purchased Units or the
consummation of the transactions contemplated by this Agreement.

 

15



--------------------------------------------------------------------------------

Section 4.08 Legend. It is understood that the certificates evidencing the
Purchased Class D Units and the Purchased Units and the certificates evidencing
the Common Units issuable upon conversion of the Purchased Class D Units
initially will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended. These securities may not be sold, offered for sale, pledged (except in
connection with a bona fide margin account or other loan or financing
arrangement secured by these securities) or hypothecated in the absence of a
registration statement in effect with respect to the securities under such Act
or pursuant to an exemption from registration thereunder and, in the case of a
transaction exempt from registration, unless sold pursuant to Rule 144 under
such Act or the issuer has received documentation reasonably satisfactory to it
that such transaction does not require registration under such Act.” For the
avoidance of doubt, the Purchased Units and the Purchased Class D Units may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by such Purchased Units or Purchased Class D Units and such
pledge shall not be deemed to be a transfer, sale or assignment of such
Purchased Units or Purchased Class D Units, and no buyer effecting such a pledge
shall be required to provide Atlas Energy with any notice thereof or otherwise
make any delivery to Atlas Energy pursuant to this Agreement or any other Basic
Document.

Section 4.09 Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it between the time it first
began discussions with the Issuer or the Placement Agent about the transactions
contemplated by this Agreement and the date hereof; provided, however, the above
shall not apply, in the case of a Purchaser that is a large multi-unit
investment or commercial banking organization, to activities in the normal
course of trading of units of such Purchaser other than the Participating Unit
so long as such other units are not acting on behalf of the Participating Unit
and have not been provided with confidential information regarding Atlas Energy
by the Participating Unit; provided further, with respect to Goldman, Sachs &
Co., the restrictions contained in this Section 4.09 shall only apply to the
Goldman Sachs Principal Strategies Group, as currently configured, and shall not
restrict or limit the activities of any area or division of Goldman, Sachs & Co.
or any of its Affiliates, other than Goldman Sachs Principal Strategies Group,
as currently configured.

Section 4.10 No Side Agreements. Except for the confidentiality agreements
entered into by and between any Purchaser and Atlas Energy, there are no other
agreements by, among or between Atlas Energy or its Affiliates, on the one hand,
and such Purchaser or its Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

ARTICLE V

COVENANTS

Section 5.01 Anti-dilution Protection. If Atlas Energy issues additional Common
Units (or any security convertible into or exchangeable or exercisable for
Common Units (other than pursuant

 

16



--------------------------------------------------------------------------------

to its Long Term Incentive Plan or other existing management compensation plans
and the conversion of outstanding options)) for an initial purchase price of
less than the Average Purchase Price (the “New Units”) prior to the effective
date of the Registration Statement (as defined in the Registration Rights
Agreement), Atlas Energy will issue to each Purchaser under this Agreement
additional Common Units or, if unable to issue Common Units due to the
shareholder approval requirements of the New York Stock Exchange, Class D Units
(rounded up or down to the nearest whole Unit) in an amount equal to the
difference between:

(a) the number of Units obtained by (i) multiplying (A) the Purchased Units plus
the Purchased Class D Units by (B) the Average Purchase Price and (ii) dividing
the result by the Weighted Average as determined by the formula listed below,
and

(b) the Purchased Units plus the Purchased Class D Units.

Weighted Average = (X)(A) + (Y)(B)

                                   A + B

X = Average Purchase Price

Y = the initial purchase price paid per New Unit

A = the number of Units issued hereunder

B = the number of New Units issued

Notwithstanding anything to the contrary herein, if the New Units issued by
Atlas Energy are securities convertible into or exchangeable or exercisable for
Common Units, then for purpose of this Section 5.01, the “initial purchase
price” per New Unit shall equal to the (i) initial purchase price paid for each
such New Unit, plus (ii) the conversion or exercise price for each such New Unit
and any additional consideration required to be paid in connection with the
exercise, conversion or exchange of such New Unit into Common Unit.

Section 5.02 Unitholder Vote With Respect to Conversion. Atlas Energy shall, in
accordance with applicable Law and the Limited Liability Company Agreement, take
all action necessary to obtain the consent of its Unitholders to, or convene a
meeting of its Unitholders to consider and vote upon, the conversion of the
Class D Units into Common Units as soon as practicable, but in any event not
later than 135 days after the Closing Date. Subject to fiduciary duties under
applicable Law, the Board of Directors shall, in connection with such meeting,
recommend approval of the conversion of the Class D Units into Common Units and
shall take all other lawful action to solicit the approval of the conversion of
the Class D Units into Common Units in accordance with the listing requirements
of The New York Stock Exchange by the Unitholders.

Section 5.03 Purchaser Lock-Up. Without the prior written consent of Atlas
Energy, each Purchaser severally agrees that from and after the Closing it will
not sell any of its Purchased Class D Units or Purchased Units prior to the
Lock-Up Date; provided, however, that each Purchaser may: (i) enter into one or
more total return swaps or similar transactions at any time

 

17



--------------------------------------------------------------------------------

with respect to the Purchased Class D Units or the Purchased Units purchased by
such Purchaser; or (ii) transfer its Purchased Class D Units or Purchased Units
to an Affiliate of such Purchaser or to any other Purchaser or an Affiliate of
such other Purchaser provided that such Affiliate agrees to the restrictions in
this Section 5.04; provided, however, the above shall not apply, in the case of
a Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading of units of such
Purchaser other than the Participating Unit so long as such other units are not
acting on behalf of the Participating Unit and have not been provided with
confidential information regarding Atlas Energy by the Participating Unit; ;
provided further, with respect to Goldman, Sachs & Co., the restrictions
contained in this Section 5.03 shall only apply to the Goldman Sachs Principal
Strategies Group, as currently configured, and shall not restrict or limit the
activities of any area or division of Goldman, Sachs & Co. or any of its
Affiliates, other than Goldman Sachs Principal Strategies Group, as currently
configured.

Section 5.04 Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Common Units acquired
hereunder by the Purchaser until such time as the Registration Statement (as
defined in the Registration Rights Agreement) is declared effective (it being
understood that the entering into of a total return swap should not be
considered a short sale of Common Units). No Purchaser makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of Atlas Energy otherwise owned by such Purchaser or borrowed from a
broker after the date the press release contemplated by Section 5.06 is issued
by Atlas Energy; provided, however, the above shall not apply, in the case of a
Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading of units of such
Purchaser other than the Participating Unit so long as such other units are not
acting on behalf of the Participating Unit and have not been provided with
confidential information regarding Atlas Energy by the Participating Unit;
provided further, with respect to Goldman, Sachs & Co., the restrictions
contained in this Section 5.04 shall only apply to the Goldman Sachs Principal
Strategies Group, as currently configured, and shall not restrict or limit the
activities of any area or division of Goldman, Sachs & Co. or any of its
Affiliates, other than Goldman Sachs Principal Strategies Group, as currently
configured.

Section 5.05 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
Atlas Energy and each Purchaser will, and Atlas Energy shall cause each of its
Subsidiaries to, use its commercially reasonable efforts to make all filings and
obtain all consents of Governmental Authorities that may be necessary or, in the
reasonable opinion of the Purchasers or Atlas Energy, as the case may be,
advisable for the consummation of the transactions contemplated by this
Agreement and the other Basic Documents.

 

18



--------------------------------------------------------------------------------

Section 5.06 Non-Disclosure; Interim Public Filings. Atlas Energy shall, on or
before 8:30 a.m., New York time, on the first Business Day following execution
of this Agreement, issue a press release acceptable to the Purchasers disclosing
all material terms of the transactions contemplated herein and in the other
Basic Documents. Before 8:30 a.m., New York time, on the first Business Day
following the Closing Date, Atlas Energy shall file a Current Report on Form 8-K
with the Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by this Agreement and the other Basic Documents and including as
exhibits to such Current Report on Form 8-K this Agreement and the other Basic
Documents, in the form required by the Exchange Act. Thereafter, Atlas Energy
shall timely file any filings and notices required by the Commission or
applicable Law with respect to the transactions contemplated hereby. Atlas
Energy and the Purchasers shall consult with each other in issuing any press
releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or The New York
Stock Exchange with respect to the transactions contemplated hereby, and neither
Party shall issue any such press release or otherwise make any such public
statement, filing or other communication without the prior consent of the other,
except if such disclosure is required by Law, in which case the disclosing Party
shall promptly provide the other Party with prior notice of such public
statement, filing or other communication. Notwithstanding the foregoing, Atlas
Energy shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any press release, without the prior written consent of
such Purchaser except to the extent the names of the Purchasers are included in
this Agreement as filed as an exhibit to the 8-K Filing and the press release
referred to in the first sentence above. Atlas Energy shall not, and shall cause
each of its respective Representatives not to, provide any Purchaser with any
material non-public information regarding Atlas Energy from and after the
issuance of the above-referenced press release without the express written
consent of such Purchaser.

Section 5.07 Use of Proceeds. Atlas Energy shall use the collective proceeds
from the sale of the Purchased Class D Units and the Purchased Units to
partially finance the Acquisition.

Section 5.08 Class D Amendment. Atlas Energy shall cause the Class D Amendment
to be adopted immediately prior to the issuance and sale of the Class D Units
contemplated by this Agreement.

Section 5.09 Tax Information. Atlas Energy shall cooperate with the Purchasers
and provide the Purchasers with any reasonably requested tax information related
to their ownership of the Purchased Units and the Purchased Class D Units.

Section 5.10 No Other Listed Class of Securities. On the Closing Date, Atlas
Energy will not have any class of securities that is traded on an exchange or an
established securities market other than the Common Units.

Section 5.11 NYSE Listing of Common Units. Atlas Energy will maintain the
listing of the Common Units on the New York Stock Exchange.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

CLOSING CONDITIONS

Section 6.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units and the Purchased Class D
Units shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (any or all of which may be waived by a
particular Party on behalf of itself in writing, in whole or in part, to the
extent permitted by applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and

(iii) Atlas Energy shall have consummated the Acquisition substantially on the
terms set forth in the Acquisition Agreement executed on the date hereof
(without giving effect to the waiver of any material conditions by Atlas Energy
thereunder).

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units and Purchased Class D Units shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular
Purchaser on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):

(i) Atlas Energy shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by Atlas Energy on or prior to the
Closing Date;

(ii) the representations and warranties of Atlas Energy contained in this
Agreement that are qualified by materiality or Atlas Energy Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

(iii) since the date of this Agreement, no Atlas Energy Material Adverse Effect
or Acquisition Material Adverse Effect shall have occurred and be continuing;

(iv) Atlas Energy shall have adopted the Class D Amendment in all material
respects in the form attached as Exhibit B to this Agreement;

 

20



--------------------------------------------------------------------------------

(v) The New York Stock Exchange shall have approved an additional listing
application with respect to the Purchased Units and no notice of delisting from
The New York Stock Exchange shall have been received by Atlas Energy with
respect to the Common Units;

(vi) Atlas Energy shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, Atlas Energy’s closing deliveries described in
Section 6.02 of this Agreement;

(vii) the Unitholder Voting Agreement shall be in full force and effect;

(viii) Atlas Energy shall have received at least $625 million net proceeds from
the Debt Financing;

(ix) the employment contract between Atlas America, Inc. and Richard L. Redmond
shall have been executed;

(x) Atlas Energy shall have entered into hedging arrangements not less than
required by the Debt Financing; and

(xi) a minimum of $500 million has been delivered to the Escrow Account by the
Purchasers and not withdrawn and at least such minimum amount has been released
to Atlas Energy from the Escrow Account on the Closing Date.

(c) Atlas Energy’s Conditions. The obligation of Atlas Energy to consummate the
sale of the Purchased Units to each of the Purchasers shall be subject to the
satisfaction on or prior to the Closing Date of the following conditions with
respect to each Purchaser individually and not the Purchasers jointly (which may
be waived by Atlas Energy in writing, in whole or in part, to the extent
permitted by applicable Law):

(i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;

(ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

(iii) the funds escrowed pursuant to the Escrow Agreement shall have been
released to Atlas Energy;

(iv) each Purchaser shall have delivered, or caused to be delivered, to Atlas
Energy at the Closing, such Purchaser’s closing deliveries described in
Section 6.03 of this Agreement.

 

21



--------------------------------------------------------------------------------

Section 6.02 Atlas Energy Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Atlas Energy will deliver, or cause to be
delivered, to each Purchaser:

(a) the Purchased Units and the Purchased Class D Units by delivering
certificates (bearing the legend set forth in Section 4.08) evidencing such
Purchased Units and such Purchased Class D Units at the Closing, all free and
clear of any Liens, encumbrances or interests of any other party;

(b) an Officer’s Certificate in substantially the form attached to this
Agreement as Exhibit D;

(c) opinions addressed to the Purchasers from outside legal counsel to Atlas
Energy in substantially the form attached to this Agreement as Exhibit E;

(d) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit F, which shall have been duly executed by Atlas Energy;

(e) a certificate of the Secretary of Atlas Energy, dated as of the Closing
Date, as to certain matters; and

(f) the Lock Up Agreement from Atlas America Inc. in substantially the form
attached as Exhibit F.

Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to Atlas Energy:

(a) notice to the Escrow Agent instructing the Escrow Agent to release the funds
escrowed pursuant to the Escrow Agreement in respect of such Purchaser to the
Atlas Energy;

(b) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit F, which shall have been duly executed by such Purchaser;
and

(c) an Officer’s Certificate in form and substance reasonably satisfactory to
Atlas Energy.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01 Indemnification by Atlas Energy. Atlas Energy agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly upon
demand, pay and reimburse each of them for all costs, losses, liabilities,
damages or expenses of any kind or nature whatsoever, including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to (i) any actual or proposed
use

 

22



--------------------------------------------------------------------------------

by Atlas Energy of the proceeds of any sale of the Purchased Class D Units or
the Purchased Units or (ii) the breach of any of the representations, warranties
or covenants of Atlas Energy contained herein; provided that such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty.

Section 7.02 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify Atlas Energy and its Representatives (collectively,
“Atlas Energy Related Parties”) from, and hold each of them harmless against,
any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay and reimburse each of them for all
costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of or in any way
related to the breach of any of the covenants of such Purchaser contained
herein.

Section 7.03 Indemnification Procedure. Promptly after any Atlas Energy Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action or proceeding by a third party, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the

 

23



--------------------------------------------------------------------------------

Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever Atlas Energy has an obligation under the Basic Documents, the expense
of complying with such obligation shall be an expense of Atlas Energy unless
otherwise specified. Whenever any determination, consent or approval is to be
made or given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. If any provision in the
Basic Documents is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.

Section 8.02 Survival of Provisions. The representations and warranties set
forth in this Agreement shall survive the execution and delivery of this
Agreement and the issuance and delivery of the Purchased Units and the Purchased
Class D Units for a period of one year, with the exception the that
representations and warranties set forth in Sections 3.01, 3.02, 3.06(b), 3.07,
3.12 and Section 4.01 shall survive perpetually. The covenants made in this
Agreement or any other Basic Document shall survive the Closing of the
transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Class D Units or the Purchased
Units and payment therefor and repayment, conversion, exercise or repurchase
thereof. All indemnification obligations of Atlas Energy and the Purchasers
pursuant to Section 3.13, Section 4.07 and Article VII of this Agreement shall
remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the Parties referencing the particular
Article or Section, regardless of any purported general termination of this
Agreement.

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

 

24



--------------------------------------------------------------------------------

(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of this Agreement or any other Basic Document shall
be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by Atlas
Energy from the terms of any provision of this Agreement or any other Basic
Document shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on any Party in any case shall entitle
any Party to any other or further notice or demand in similar or other
circumstances.

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon Atlas Energy, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.

(b) Assignment of Purchased Class D Units and Purchased Units. All or any
portion of a Purchaser’s Purchased Class D Units or Purchased Units purchased
pursuant to this Agreement may be sold, assigned or pledged by such Purchaser,
subject to compliance with applicable securities Laws and the lock-up contained
in Section 5.03.

(c) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights, subject to an express assumption of each of the obligations under this
Agreement without the consent of Atlas Energy (i) to any Affiliate of such
Purchaser or (ii) in connection with a total return swap or similar transaction
with respect to the Purchased Class D Units or the Purchased Units purchased by
such Purchaser, and in each case the assignee shall be deemed to be a Purchaser
hereunder with respect to such assigned rights or obligations and shall agree to
be bound by the provisions of this Agreement. Except as expressly permitted by
this Section 8.04(c), such rights and obligations may not otherwise be
transferred except with the prior written consent of Atlas Energy (which consent
shall not be unreasonably withheld), in which case the assignee shall be deemed
to be a Purchaser hereunder with respect to such assigned rights or obligations
and shall agree to be bound by the provisions of this Agreement. Schedule 2.01
shall be revised to reflect the actual Purchasers and allocations at the
Closing.

Section 8.05 Aggregation of Purchased Class D Units and Purchased Units. All
Purchased Class D Units and Purchased Units held or acquired by Persons who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

 

25



--------------------------------------------------------------------------------

Section 8.06 Confidentiality and Non-Disclosure. Notwithstanding anything herein
to the contrary, each Purchaser that has executed a confidentiality agreement in
favor of Atlas Energy shall continue to be bound by such confidentiality
agreement in accordance with the terms thereof until Atlas Energy issues the
press release contemplated by Section 5.06.

Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses set
forth on the signature pages hereof or to such other address as Atlas Energy or
such Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; when receipt acknowledged, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery or via electronic mail.

Section 8.08 Removal of Legend. Atlas Energy shall remove the legend described
in Section 4.08 from the certificates evidencing the Purchased Class D Units or
the Purchased Units and the certificates evidencing the Common Units issuable
upon the conversion of the Purchased Class D Units at the request of a Purchaser
submitting to Atlas Energy such certificates, together with such other
documentation as may be reasonably requested by Atlas Energy or required by its
transfer agent, unless Atlas Energy, with the advice of counsel, reasonably
determines that such removal is inappropriate; provided that no opinion of
counsel shall be required in the event a Purchaser is effecting a sale of such
Purchased Class D Units or Purchased Units pursuant to Rule 144 under the
Securities Act or an effective registration statement. Atlas Energy shall
cooperate with such Purchaser to effect removal of such legend. Subject to
4.6(c) and Section 5.10(f) of the Limited Liability Company Agreement, the
legend described in Section 4.08 shall be removed and Atlas Energy shall issue a
certificate without such legend to the holder of Purchased Class D Units or
Purchased Units upon which it is stamped, if, unless otherwise required by state
securities Laws, (i) such Purchased Class D Units or Purchased Units are sold
pursuant to an effective registration statement, (ii) in connection with a sale,
assignment or other transfer, such holder provides Atlas Energy with an opinion
of a law firm reasonably acceptable to Atlas Energy, in a generally acceptable
form, to the effect that such sale, assignment or transfer of such Purchased
Class D Units or Purchased Units may be made without registration under the
applicable requirements of the Securities Act, or (iii) such holder provides
Atlas Energy with reasonable assurance that such Purchased Class D Units or
Purchased Units can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A under the Securities Act. Atlas Energy shall bear all costs and
expenses associated with the removal of a legend pursuant to this Section 8.08.

Section 8.09 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein with respect to the rights
granted by Atlas Energy or a Purchaser set forth herein or therein. This
Agreement and the other Basic Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter.

 

26



--------------------------------------------------------------------------------

Section 8.10 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws.

Section 8.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 8.12 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated on or any time prior to the Closing by (i) any Purchaser, with
respect to itself or (ii) with the written consent of the Purchasers entitled to
purchase a majority of the Purchased Units and the Purchased Class D Units based
on their Commitment Amounts or (iii) by Atlas Energy, (A) if any representation
or warranty of the other Party set forth in this Agreement shall be untrue in
any material respect when made, or (B) upon a breach in any material respect of
any covenant or agreement on the part of the other party set forth in this
Agreement (either (A) or (B) above being a “Terminating Breach”); provided, that
each Terminating Breach would cause the conditions to the non-terminating
Party’s obligations not to be satisfied and such Terminating Breach is not cured
within 20 days after written notice from the non-breaching Party.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate on or any time prior to the Closing:

(i) if the Closing shall not have occurred on or before the outside termination
date specified in the Acquisition Agreement;

(ii) if the Acquisition has not closed by August 1, 2007; or

(iii) if a Law shall have been enacted or promulgated, or if any Action shall
have been taken by any Governmental Authority of competent jurisdiction which
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.

(c) In the event of the termination of this Agreement as provided in
Section 8.12(a) or Section 8.12(b), this Agreement shall forthwith become null
and void. In the event of such termination, there shall be no liability on the
part of any Party hereto, except as set forth in Article VII of this Agreement
and except with respect to the requirement to comply with any confidentiality
agreement in favor of Atlas Energy; provided that nothing herein shall relieve
any Party from any liability or obligation with respect to any willful breach of
this Agreement.

Section 8.13 Recapitalization, Exchanges, Etc. Affecting the Purchased Common
Units and the Purchased Class D Units. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to any and all equity
interests of Atlas Energy or any successor or assign of Atlas Energy (whether by
merger, consolidation, sale of assets or otherwise) that may be issued in
respect of, in exchange for or in substitution of, the Purchased Common Units or
the Purchased Class D Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.

 

27



--------------------------------------------------------------------------------

Section 8.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas Energy shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the other Basic Documents or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or Atlas Energy or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or Atlas Energy or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of the
Purchasers and Atlas Energy under this Agreement or the other Basic Documents or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.

[The remainder of this page is intentionally left blank.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ATLAS ENERGY RESOURCES, LLC By:  

 

Name:   Title:  

 

  Address for notices:

   Atlas Energy Resources, LLC    311 Rouser Road    Moon Township, PA 15108   
Fax:    412-262-2820    Attn:    Matthew A. Jones

  With copies to:

   Ledgewood    1900 Market Street, Suite 750    Philadelphia, PA 19103    Fax:
   215-735-2513    Attn:    Lisa A. Ernst

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

[Purchaser] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 2.01

 

Fund Name

 

Purchaser

 

Purchaser’s

Allocated

Purchase Price

 

Common Units

 

Class D Units

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 8.07

Notice and Contact Information

Schedule 8.07



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) dated as of May [    ], 2007 is by and
among Atlas America, Inc., a Delaware corporation (“Atlas America”), and Atlas
Energy Management, a                              corporation (“Atlas
Management”).

WHEREAS, reference is made to the Class D Unit and Common Unit Purchase
Agreement (the “Purchase Agreement”) relating to the proposed private placement
to certain institutional investors of Class D Units and Common Units of Atlas
Energy Resources, LLC (the “Company”); and

WHEREAS, reference is made to the Purchase Agreement, whereby the Company will
agree to take all action necessary to convene a meeting of its Unitholders to
consider and vote upon, or obtain the consent of its Unitholders to, the
conversion of the Purchasers’ Class D Units into Common Units (the “Conversion”)
as soon as practicable, but in any event not later than 135 days following the
Closing Date; and

WHEREAS, each of Atlas America and Atlas Management are record holders of Units
(“Voting Units”) representing limited liability company interests in the
Company, and each of them desires to set forth certain agreements and
arrangements related to the voting of such Voting Units in respect of the
conversion of the Class D Units into Common Units.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

1. Effectiveness. The provisions of this Agreement shall be effective upon the
date first written above.

2. Definitions. Capitalized terms used herein without definition shall have the
meanings given to them in the Purchase Agreement.

3. Agreement to Vote. At any meeting of the Unitholders convened to consider and
vote upon the Conversion or in connection with any solicitation of consents to
the conversion, each of Atlas America and Atlas Management unconditionally and
irrevocably agrees to vote all of the Units owned by such person on the record
date fixed by the Company’s Board of Directors for any such meeting, or to give
its consent in a consent solicitation, in favor of the conversion of the Class D
Units into Common Units.

4. Additional Covenants. As applicable, the parties shall cause their respective
officers, employees and agents to take all requisite action requested by the
Company or the Purchasers to carry out their obligations under this Agreement.

5. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party, that this Agreement shall be specifically enforceable, and that any
breach or threatened breach of this Agreement shall be the proper subject of a
temporary or permanent injunction or restraining order without a requirement of
posting bond. Further, each party hereto waives any claim or defense that there
is an adequate remedy at law for such breach or threatened breach.

 

Ex. A



--------------------------------------------------------------------------------

6. Representations and Warranties. Each of Atlas America and Atlas Management
hereby represents and warrants with respect to itself, on and as of the date of
this Agreement, as follows:

(a) It has full right, power and authority to vote the Voting Units, held of
record by it, in the manner contemplated herein.

(b) The Voting Units represent approximately 29,352,996 Common Units and 748,456
Class A Units.

(c) It has all requisite power and authority to enter into and perform its
obligations under this Agreement. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary action on the part of
such party. This Agreement has been duly executed and delivered by such party.
This Agreement constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity.

(d) The execution, delivery and performance of this Agreement will not, with or
without the giving of notice or the passage of time, (i) violate any judgment,
injunction, order or decree of any court, arbitrator or governmental agency
applicable to such party, or (ii) conflict with, result in the breach of any
provision of, constitute a default under, or require the consent or approval of
any third party under, any agreement or instrument to which such party is a
party or by which such party is bound.

7. Covenants.

(a) Until the termination of this Agreement, such party will not enter into any
transaction, take any action or by inaction permit any event to occur that would
result in any of the representations or warranties of such party herein
contained not being true and correct or that would prevent or otherwise restrict
such party from performing its obligations under this Agreement. None of the
parties to this Agreement shall be subject to any restrictions on transfer as a
result of entering into this Agreement, except that in any transfer of all or
any portion of any such party’s Voting Units such transferee shall agree in
writing to be bound by the terms of this Agreement.

(b) Such party shall execute and deliver any additional documents reasonably
necessary or desirable to evidence the agreement to vote granted herein with
respect to the Voting Units or otherwise implement and effect the provisions of
this Agreement.

8. Third Party Beneficiaries. Each of Atlas America and Atlas Management
acknowledges that the beneficiaries of the terms of this Agreement are the
Purchasers who purchase Class D Units pursuant to the Purchase Agreement. Each
of Atlas America and Atlas Management acknowledges further and agrees that such
Purchasers shall have the right to enforce this Agreement. Nothing in this
Agreement shall be construed to impose any personal liability on any officer,
employee, director, incorporator, member, manager, partner or stockholder of any
party or any of its affiliates.

9. Captions. The captions and headings used in this Agreement are for
convenience only and do not in any way limit or amplify the terms and provisions
hereof.



--------------------------------------------------------------------------------

10. Manner of Voting. The voting of the Voting Units owned by Atlas America and
Atlas Management may be effected in person, by proxy, by written consent, or in
any other manner permitted by applicable law.

11. Splits, Dividends, Etc. If there shall be any issuance of voting securities
hereafter to any of the parties hereto (including in connection with any split,
dividend, recapitalization, reorganization, or the like), such securities shall
become subject to this Agreement.

12. Amendments. This Agreement may not be modified or amended without: (i) the
written consent of the Purchasers entitled to purchase a majority of the
Purchased Units and the Purchased Class D Units based on the Common Unit Price
and the Class D Unit Purchase Price, as the case may be and (ii) an instrument
or instruments in writing signed by each of Atlas America and Atlas Management.

13. Notices. All notices or other communications under this Agreement shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by telecopy (with confirmation of receipt), or
by registered or certified mail, postage prepaid, return receipt requested,
addressed to the notice address specified on the applicable signature page to
this Agreement.

14. Entire Agreement. This Agreement is intended to be the sole agreement of the
parties as it relates to this subject matter.

15. Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

16. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, without reference to the principles of conflicts
of law.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

18. No Partnership, Agency or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship among the parties hereto.

19. Termination. This Agreement shall (i) terminate automatically following the
satisfaction by the Company of its obligations under Section 5.03 of the
Purchase Agreement and (ii) shall be deemed satisfied in full and terminated
upon the consummation of the Conversion. In the event of termination of this
Agreement pursuant to this Section 19, this Agreement shall become void and of
no effect with no liability on the part of any party hereto; provided, however,
no such termination shall relieve any party hereto from any liability for any
breach of this Agreement occurring prior to such termination.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
day and year hereinabove first written.

 

ATLAS AMERICA, INC. By:  

 

Name:   Title:   ATLAS ENERGY MANAGEMENT, INC. By:  

 

Name:   Title:  

 

Ex. A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CLASS D AMENDMENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED

OPERATING AGREEMENT OF

ATLAS ENERGY RESOURCES, LLC

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED OPERATING AGREEMENT OF ATLAS ENERGY
RESOURCES, LLC (this “Amendment”), dated as of                     , 2007, is
entered into and effectuated by the Board of Directors (the “Board”) of Atlas
Energy Resources, LLC, a Delaware limited liability company (the “Company”),
pursuant to authority granted to it in Sections 5.5 and 11.1 of the Amended and
Restated Operating Agreement of the Company, dated as of December 18, 2006 (the
“Limited Liability Company Agreement”). Capitalized terms used but not defined
herein are used as defined in the Limited Liability Company Agreement.

WHEREAS, Section 5.5(a) of the Limited Liability Company Agreement provides that
the Company may issue additional Company Securities for any Company purpose at
any time and from time to time for such consideration and on such terms and
conditions as the Board shall determine, all without the approval of any Members
(subject to the provisions of Section 5.6 of the Limited Liability Company
Agreement);

WHEREAS, Section 5.5(b) of the Limited Liability Company Agreement provides that
the Company Securities authorized to be issued by the Company pursuant to
Section 5.5(a) of the Limited Liability Company Agreement may be issued in one
or more classes, or one or more series of any such classes, with such
designations, preferences, rights, powers and duties (which may be senior to
existing classes and series of Company Securities) as shall be fixed by the
Board;

WHEREAS, Section 11.1(c)(vii) of the Limited Liability Company Agreement
provides that the Board, without the approval of any Member (subject to the
provisions of Section 5.6 of the Limited Liability Company Agreement), may amend
any provision of the Limited Liability Company Agreement that the Board
determines to be necessary or appropriate in connection with the authorization
of issuance of any class or series of Company Securities pursuant to Section 5.5
of the Limited Liability Company Agreement, and the Board has determined that
the amendments contemplated hereby are necessary or appropriate in connection
therewith;

WHEREAS, the Board has determined that the issuance of the Class D Units
provided for in this Amendment is permitted by Section 5.6 of the Limited
Liability Company Agreement;

WHEREAS, Section 11.1(c)(iv) of the Limited Liability Company Agreement provides
that the Board, without the approval of any Member, may amend any provision of
the Limited Liability Company Agreement to reflect a change that the Board
determines does not adversely affect the Members (including any particular class
of Interests as compared to other classes of Interests) in any material respect,
and the Board has determined that such amendments contemplated hereby do not
adversely affect the Members in any material respect; and

 

Ex. B



--------------------------------------------------------------------------------

WHEREAS, the Board deems it in the best interest of the Company to effect this
Amendment to provide for (i) the issuance of the Class D Units, (ii) the
conversion of the Class D Units into Common Units in accordance with the terms
described herein and (iii) such other matters as are provided herein.

NOW, THEREFORE, it is hereby agreed as follows:

A. Amendment. The Limited Liability Company Agreement is hereby amended as
follows:

1. Section 1.1 of the Limited Liability Company Agreement is hereby amended to
add or amend and restate the following definitions in the appropriate
alphabetical order:

“Capital Account True-Up Election” has the meaning assigned to such term in
Section 6.1(d)(xii)(C).

“Class D Distribution Increase Date” has the meaning assigned to such term in
Section 5.11(h).

“Class D Member Interests” means the Member Interests represented by the Class D
Units.

“Class D Unit Arrearage” means, with respect to any Class D Unit, whenever
issued, as to any Quarter, the amount, if any, by which (a) the Initial
Quarterly Distribution in respect of such Quarter (or, for the period from the
Class D Distribution Increase Date through the Conversion Approval, 115% of the
Initial Quarterly Distribution) exceeds (b) the sum of all Available Cash
distributed with respect to a Class D Unit in respect of such Quarter pursuant
to Sections 6.4(a)(iii)(x) and 6.4(b)(iii)(x).

“Class D Unit” means a Unit representing a fractional part of the Member
Interests of all Members and, to the extent they are treated as Members
hereunder, Assignees, and having the rights and obligations specified with
respect to Class D Units in this Agreement. A “Class D Unit” shall not
constitute a Common Unit until such time as such Class D Unit is converted into
a Common Unit pursuant to the terms hereof.

“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
as to any Quarter during which Class D Units are Outstanding, the excess, if
any, of (a) the Initial Quarterly Distribution with respect to a Common Unit in
respect of such Quarter over (b) the sum of all Available Cash distributed with
respect to a Common Unit in respect of such Quarter pursuant to Sections
6.4(a)(i) and 6.4(b)(i).

“Conversion Approval” has the meaning assigned to such term in Section 5.11(d).

 

Ex. B



--------------------------------------------------------------------------------

“Cumulative Class D Unit Arrearage” means, with respect to any Class D Unit,
whenever issued, as of the end of any Quarter, the excess, if any, by which
(a) the sum resulting from adding together the Class D Unit Arrearages for each
of the Quarters during which any Class D Unit has been Outstanding exceeds
(b) the sum of any distributions theretofore made to a Class D Unit pursuant to
Sections 6.4(a)(iii)(y), 6.4(b)(iii)(y) and 6.6(d) (including any distributions
to be made in respect of the last of such Quarters).

“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum resulting from adding together the Common Unit Arrearage as to an
Initial Common Unit for each of the Quarters during which Class D Units are
Outstanding ending on or before the last day of such Quarter over (b) the sum of
any distributions theretofore made pursuant to Sections 6.4(a)(ii), 6.4(b)(ii)
and 6.6(b).

“Issue Price” means the price at which a Unit is purchased from the Company,
after taking into account any sales commission or underwriting discount charged
to the Company and after taking into account any other form of discount with
respect to the price at which a Unit is purchased from the Company. In the case
of the Class D Units, the Issue Price shall be deemed to be [INSERT CLASS D UNIT
PURCHASE PRICE FROM TERM SHEET] per Unit and in the case of the Privately Placed
Common Units, [INSERT PRIVATE UNIT PURCHASE PRICE FROM TERM SHEET] per Unit.

“Percentage Interest” means, as of any date of determination (a) as to any
Unitholder holding Class A Units, the product obtained by multiplying (i) 2% by
(ii) the quotient obtained by dividing (A) the number of Class A Units held by
such Unitholder by (B) the total number of Outstanding Class A Units; (b) as to
any Unitholder holding Common Units or Class D Units, the product obtained by
multiplying (i) 98% by (ii) the quotient obtained by dividing (A) the number of
Common Units and/or Class D Units held by such Unitholder by (B) the total
number of all Outstanding Common Units and Class D Units, and (c) as to the
holders of other Company Securities issued by the Company in accordance with
Section 5.5, the percentage established as a part of such issuance.

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, as the case may be, underlying any Common
Unit (other than a Privately Placed Common Unit), Class A Unit, Class D Unit or
Privately Placed Common Unit, as the case may be, held by a Person.

“Private Placement Value” means with respect to the Class D Units and the
Privately Placed Common Units, [INSERT CURRENT FAIR MARKET VALUE OF A COMMON
UNIT] per Unit.

 

Ex. B



--------------------------------------------------------------------------------

“Privately Placed Common Units” means the Common Units issued pursuant to the
Unit Purchase Agreement.

“Unit” means a Company Security that is designated as a “Unit” and shall include
Class A Units, Class D Units and Common Units, but shall not include the
Management Incentive Interests.

“Unit Purchase Agreement” means the Class D Unit and Common Unit Purchase
Agreement dated as of May __, 2007 between the Company and the purchasers named
therein.

2. Section 1.1 of the Limited Liability Company Agreement is hereby further
amended to add a new sentence at the end of the definition of “Common Unit” as
follows:

The term “Common Unit” does not include a Class D Unit prior to its conversion
into a Common Unit pursuant to this Agreement.

3. Article IV of the Limited Liability Company Agreement is hereby amended to
add a new Section 4.6(e) as follows:

(e) The transfer of (1) a Class D Unit that has been converted into a Common
Unit pursuant to Section 5.11 or (2) a Privately Placed Common Unit shall be
subject to the restrictions imposed by Section 6.9.

4. Section 5.4(a) of the Limited Liability Company Agreement is hereby amended
to add the following at the end of such section:

The initial Capital Account balance in respect of each Class D Unit shall be the
Private Placement Value for such Class D Unit, and the initial Capital Account
balance of each holder of Class D Units in respect of all Class D Units held
shall be the product of such initial balance for a Class D Unit multiplied by
the number of Class D Units held by such holder. The initial Capital Account
balance in respect of each Privately Placed Common Unit shall be the Private
Placement Value for such Privately Placed Common Unit, and the initial Capital
Account balance of each holder of Privately Placed Common Units in respect of
all Privately Placed Common Units held shall be the product of such initial
balance for a Privately Placed Common Unit multiplied by the number of Privately
Placed Common Units held by such holder. Immediately following the creation of a
Capital Account balance in respect of each Class D Unit, each holder acquiring a
Class D Unit at original issuance shall be deemed to have received a cash
distribution in respect of such Class D Units in an amount equal to the product
of (x) the total number of Class D Units so acquired by such holder multiplied
by (y) the difference between the Private Placement Value and the Issue Price of
a Class D Unit. Immediately following the creation of a Capital Account balance
in respect of each Privately Placed Common Unit, each Unitholder acquiring a
Privately Placed Common Unit at original issuance shall be deemed to have
received a cash distribution in respect of such Privately Placed Common Units in
an amount equal to the product of (x) the total number of Privately Placed
Common Units so acquired by such Unitholder

 

Ex. B



--------------------------------------------------------------------------------

multiplied by (y) the difference between the Private Placement Value and the
Issue Price of a Privately Placed Common Unit. The purpose of the four preceding
sentences is to provide the initial purchasers of Class D Units and Privately
Placed Common Units with a net Capital Account in the Class D Units and
Privately Placed Common Units on the date of purchase equal to the Issue Price
paid by those purchasers for the Class D Units and Privately Placed Common
Units.

5. Section 5.4(c)(i) of the Limited Liability Company Agreement is hereby
amended to add the following at the end of such section:

Any adjustments that are made under this paragraph in connection with the
issuance of the Class D Units or the Privately Placed Common Units shall be
based on the Private Placement Value of the Class D Units and the Privately
Placed Common Units.

6. Article V of the Limited Liability Company Agreement is hereby amended to add
a new Section 5.11 creating a new series of Company Securities as follows:

Section 5.11 Establishment of Class D Units.

(a) General. The Board hereby designates and creates a series of Company
Securities to be designated as “Class D Units” and consisting of a total of
                     Class D Units, and fixes the designations, preferences and
relative, participating, optional or other special rights, powers and duties of
holders of the Class D Units as set forth in this Section 5.11. A form of
Certificate Evidencing Class D Units is attached as Exhibit 4.2.

(b) Rights of Class D Units. During the period commencing upon issuance of the
Class D Units and ending on the upon Conversion Approval (or that later time
specified in this Section 5.11(b)), unless amended pursuant to Section 5.11(h)
hereof:

(i) Allocations. Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction and credit shall be allocated to the Class
D Units to the same extent as such items would be so allocated if such Class D
Units were Common Units (other than Privately Placed Common Units) that were
then Outstanding.

(ii) Distributions. Except as otherwise specified in this Agreement, Class D
Units shall have the right to the distributions specified in Article VI of this
Agreement.

(iii) Elimination of Cumulative Class D Unit Arrearages Upon Conversion. If a
Cumulative Class D Unit Arrearage exists at the time of Conversion Approval,
Available Cash shall be distributed 98% to the Unitholders holding Class D
Units, Pro Rata, and 2% to the holders of Class A Units, Pro Rata, until there
has been distributed in respect of each Class D Unit then Outstanding an amount
equal to the Cumulative Class D

 

Ex. B



--------------------------------------------------------------------------------

Unit Arrearage as of such date. This distribution shall not be deemed a
distribution on a Common Unit, but the satisfaction of prior entitlements of the
holders of Class D Units as of Conversion Approval. For the taxable year in
which the distribution is made, if not previously allocated, each Person
receiving such distribution shall be allocated items of gross income in an
amount equal to such distribution as provided in Section 6.1(d)(iii)(C).

(c) [Reserved]

(d) Vote of Unitholders. Except as provided in this Section 5.11, the Class D
Units are not convertible into Common Units. The Board shall, as promptly as
practicable following the issuance of the Class D Units, but in any event not
later than 135 days after the date hereof, take such actions as may be necessary
or appropriate to submit to a vote or consent of the holders of the Units the
approval of a change in the terms of the Class D Units to provide that each
Class D Unit will automatically convert into one Common Unit (subject to
appropriate adjustment in the event of any split-up, combination or similar
event affecting the Common Units that occurs prior to the conversion of the
Class D Units), except that for purposes of this Section 5.11(d) the term
“Unitholders” shall not include the holders of Class D Units (the “Conversion
Approval”). Effective immediately upon the Conversion Approval by the
Unitholders, the issuance of additional Common Units to be issued upon such
automatic conversion shall be approved without any further action by the holders
thereof. The vote or consent required for such approval will be the requisite
vote required under this Agreement and under the rules or staff interpretations
of the National Securities Exchange on which the Common Units are listed or
admitted to trading for the listing or admission to trading of the Common Units
that would be issued upon any such conversion. Upon receipt of such approval and
compliance with Section 5.11(f), the terms of the Class D Units will be changed,
automatically and without further action, so that each Class D Unit is converted
into one Common Unit and, immediately thereafter, none of the Class D Units
shall be Outstanding.

(e) Change in Rules of National Securities Exchange. If at any time (i) the
rules of the National Securities Exchange on which the Common Units are listed
or admitted to trading or the staff interpretations of such rules are changed or
(ii) facts or circumstances arise so that no vote or consent of Unitholders
(except that for purposes of this Section 5.11(e) the term “Unitholders” shall
not include the holders of the Class D Units) is required as a condition to the
listing or admission to trading of the Common Units that would be issued upon
any conversion of any Class D Units into Common Units as provided in
Section 5.11(d), the terms of such Class D Units will be changed so that each
Class D Unit is converted (without further action or any vote of any Unitholders
other than compliance with Section 5.11(f)) into one Common Unit (subject to
appropriate adjustment in the event of any split-up, combination or similar
event affecting the Common Units that occurs prior to the conversion of the
Class D Units) and, immediately thereafter, none of the Class D Units shall be
Outstanding.

(f) Surrender of Certificates. Upon receipt of the approval of the holders of
the Units (other than holders of the Class D Units, who do not vote as part of
the Conversion Approval) to convert the Class D Units into Common Units in
accordance with Section 5.11(d) or a change in rules of the National Securities
Exchange or a change in facts and circumstances as described in

 

Ex. B



--------------------------------------------------------------------------------

Section 5.11(e), the Board shall give the holders of the Class D Units prompt
notice of such approval or change and, subject to Section 6.9, each holder of
Class D Units shall promptly surrender the Class D Unit Certificates therefor,
duly endorsed, at the office of the Company or of any transfer agent for the
Class D Units. In the case of any such conversion, the Company shall, as soon as
practicable thereafter, issue and deliver at such office to such holder of Class
D Units one or more Unit Certificates, registered in the name of such holder,
for the number of Common Units to which such holder shall be entitled as
aforesaid. Such conversion shall be deemed to have been made as of the date of
the event specified in Section 5.11(d) or Section 5.11(e), as the case may be,
and the Person entitled to receive the Common Units issuable upon such
conversion shall be treated for all purposes as the record holder of such Units
on said date.

(g) Voting Rights. The Class D Units are non-voting, except that the Class D
Units shall be entitled to vote as a separate class on any matter that adversely
affects the rights or preferences of the Class D Units in relation to other
classes of Interests (including as a result of a merger or consolidation) or as
required by law. The approval of a majority of the Class D Units shall be
required to approve any matter for which the holders of the Class D Units are
entitled to vote.

(h) Automatic Provisions. If the Conversion Approval has not occurred within 135
days after the date hereof, then, effective as of the next succeeding day (the
“Class D Distribution Increase Date”) until the Conversion Approval is obtained,
Section 5.11(b) will be deemed to be amended in its entirety, automatically and
without further action, as follows:

(b) Rights of Class D Units. Prior to the Conversion Approval (or the later date
specified in this Section 5.11(b)):

(i) Allocations. Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction and credit shall be allocated to the Class
D Units to the same extent as such items would be so allocated if such Class D
Units were Common Units (other than Privately Placed Common Units) that were
then Outstanding.

(ii) Distributions. Except as otherwise specified in this Agreement, Class D
Units shall have the right to the distributions specified in Article VI of this
Agreement. Notwithstanding the provisions of Article VI:

(A) Sections 6.4(a)(iii) and 6.4(b)(iii) shall be applied by substituting “115%”
for “100%”.

(B) Each Class D Unit shall be entitled to 115% of the amount distributed per
Common Unit pursuant to Sections 6.4(a)(iv), 6.4(b)(iv), 6.4(b)(v) and
6.4(b)(vi).

(iii) Elimination of Cumulative Class D Unit Arrearages Upon Conversion. If a
Cumulative Class D Unit Arrearage exists at the time of

 

Ex. B



--------------------------------------------------------------------------------

Conversion Approval, Available Cash shall be distributed 98% to the Unitholders
holding Class D Units, Pro Rata, and 2% to the holders of Class A Units, Pro
Rata, until there has been distributed in respect of each Class D Unit then
Outstanding an amount equal to the Cumulative Class D Unit Arrearage as of such
date. This distribution shall not be deemed a distribution on a Common Unit, but
the satisfaction of prior entitlements of the holders of Class D Units as of
Conversion Approval. For the taxable year in which the distribution is made, if
not previously allocated, each Person receiving such distribution shall be
allocated items of gross income in an amount equal to such distribution as
provided in Section 6.1(d)(iii)(C).

7. Section 6.1(c)(ii) of the Limited Liability Company Agreement is hereby
amended and restated as follows:

(ii) If a Net Termination Loss is recognized (or deemed recognized pursuant to
Section 5.4(c)), such Net Termination Loss shall be allocated among the Members
in the following manner:

(A) First, 2% to the holders of Class A Units, Pro Rata, and 98% to the holders
of Class D Units, Pro Rata, until the Capital Account in respect to each Class D
Unit then Outstanding has been reduced to zero;

(B) Second, 2% to the holders of Class A Units, Pro Rata, and 98% to the holders
of Common Units, Pro Rata, until the Capital Account in respect to each Common
Unit then Outstanding has been reduced to zero; and

(C) Third, the balance, if any, to all Unitholders in accordance with their
respective Percentage Interests.

8. Article VI of the Limited Liability Company Agreement is hereby amended to
add a new Section 6.1(d)(iii)(C) as follows:

(C) After the application of Sections 6.1(d)(iii)(A) and (B), if the amount of
cash or the Net Agreed Value of any property distributed (except cash or
property distributed or deemed distributed pursuant to Section 5.4(a) of this
Agreement with respect to Class D Units or Privately Placed Common Units, or
Section 10.3 of this Agreement) to any Unitholder with respect to its Units for
a taxable year is greater (on a per Unit basis) than the amount of cash or the
Net Agreed Value of property distributed to the other Unitholders with respect
to their Units (on a per Unit basis), then each Unitholder receiving such
greater cash or property distribution shall be allocated gross income in an
amount equal to the product of (a) the amount by which the distribution (on a
per Unit basis) to such Unitholder exceeds the distribution (on a per Unit
basis) to the Unitholders receiving the smallest distribution and (b) the number
of Units owned by the Unitholder receiving the greater distribution.

 

Ex. B



--------------------------------------------------------------------------------

9. Article VI of the Limited Liability Company Agreement is hereby amended to
add a new Section 6.1(d)(xii) as follows:

(xii) Allocations for Class D Units and Privately Placed Common Units.

(A) With respect to any taxable period of the Company ending upon, or after, a
Book-Up Event, a Book-Down Event or a sale of all or substantially all of the
assets of the Company occurring after the date of issuance of the Class D Units
and the Privately Placed Common Units, Company items of income or gain for such
taxable period shall be allocated 100% (1) to the Members holding Class D Units
or converted Class D Units that are Outstanding as of the time of such event in
proportion to the number of Class D Units or converted Class D Units held by
such Members, until each such Member has been allocated the amount that
increases the Capital Account of such Class D Unit or converted Class D Unit to
the Per Unit Capital Amount for a then outstanding Common Unit (other than a
converted Class D Unit or a Privately Placed Common Unit) and (2) to the Members
holding Privately Placed Common Units that are Outstanding as of the time of
such event in proportion to the number of Privately Placed Common Units held by
such Members, until each such Member has been allocated the amount that
increases the Capital Account of such Privately Placed Common Unit to the Per
Unit Capital Amount for a then outstanding Common Unit (other than a Privately
Placed Common Unit or a Class D Unit).

(B) With respect to any taxable period of the Company ending upon, or after, the
transfer of converted Class D Units or Privately Placed Common Units to a Person
that is not an Affiliate of the holder, Company items of income or gain for such
taxable period shall be allocated 100% (1) to the Members transferring such
converted Class D Units in proportion to the number of converted Class D Units
transferred by such Members, until each such Member has been allocated the
amount that increases the Capital Account of such converted Class D Unit to the
Per Unit Capital Amount for a then outstanding Common Unit (other than a
converted Class D Unit or a Privately Placed Common Unit) and (2) to the Members
transferring such Privately Placed Common Units in proportion to the number of
Privately Placed Common Units transferred by such Members, until each such
Member has been allocated the amount that increases the Capital Account of such
Privately Placed Common Unit to the Per Unit Capital Amount for a then
outstanding Common Unit (other than a Privately Placed Common Unit or a
converted Class D Unit).

(C) With respect to the first taxable period of the Company ending upon, or
after, the date of issuance of the Class D Units or the Privately Placed Common
Units, at the election of a Member holding Class D Units or Privately Placed
Common Units (the “Capital Account True-Up Election”), items of income or gain
for such taxable period shall be allocated 100% to the Members making such

 

Ex. B



--------------------------------------------------------------------------------

Capital Account True-Up Election with respect to Class D Units or Privately
Placed Common Units held by such Members, until each such Member has been
allocated the amount that increases the Capital Account of such Class D Unit or
Privately Placed Common Unit to the Per Unit Capital Amount for a then
outstanding Common Unit (other than a Class D Unit or a Privately Placed Common
Unit).

10. Section 6.4 of the Limited Liability Company Agreement is amended to read as
follows:

Section 6.4 Distributions of Available Cash from Operating Surplus.

(a) During the MII Vesting Period. Available Cash with respect to any Quarter
ending prior to or on the date of the end of the MII Vesting Period that is
deemed to be Operating Surplus pursuant to the provisions of Section 6.3 or
Section 6.6 shall, subject to Section 8-607 of the Delaware Act, be distributed,
except as otherwise required by Section 5.5(b) in respect of other Company
Securities issued pursuant thereto, as follows:

(i) First, (A) 2% to the holder(s) of the Class A Units, Pro Rata and (B) 98% to
the holders of the Common Units, Pro Rata until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the Initial
Quarterly Distribution for such Quarter;

(ii) Second, (A) 2% to the holder(s) of the Class A Units, Pro Rata and (B) 98%
to the holders of the Common Units, Pro Rata until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the Cumulative
Common Unit Arrearage existing with respect to such Quarter;

(iii) Third, (x) (A) 2% to the holder(s) of the Class A Units, Pro Rata and
(B) 98% to the holders of the Class D Units, Pro Rata, until there has been
distributed in respect of each Class D Unit then Outstanding an amount equal to
100% of the Initial Quarterly Distribution for such Quarter; and (y) (A) 2% to
the holder(s) of the Class A Units, Pro Rata and (B) 98% to the holders of the
Class D Units, Pro Rata, until there has been distributed in respect of each
Class D Unit then Outstanding an amount equal to the Cumulative Class D Unit
Arrearage, if any, existing with respect to such Quarter;

(iv) Fourth, (A) 2% to the holder(s) of the Class A Units, Pro Rata and (B) 98%
to the holders of the Common Units and Class D Units, Pro Rata.

(b) After the MII Vesting Period. Available Cash with respect to each Quarter
after the MII Vesting Period that is deemed to be Operating Surplus pursuant to
the provisions of Section 6.3 or Section 6.6 shall, subject to Section 18-607 of
the

 

Ex. B



--------------------------------------------------------------------------------

Delaware Act, be distributed, except as otherwise required by Section 5.5(b) in
respect of additional Company Securities issued pursuant thereto, as follows:

(i) First, (A) 2% to the holder(s) of the Class A Units, Pro Rata and (B) 98% to
the holders of the Common Units, Pro Rata until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the Initial
Quarterly Distribution for such Quarter;

(ii) Second, (A) 2% to the holder(s) of the Class A Units, Pro Rata and (B) 98%
to the holders of the Common Units, Pro Rata until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the Cumulative
Common Unit Arrearage existing with respect to such Quarter;

(iii) Third, (x) (A) 2% to the holder(s) of the Class A Units, Pro Rata and
(B) 98% to the holders of the Class D Units, Pro Rata, until there has been
distributed in respect of each Class D Unit then Outstanding an amount equal to
100% of the Initial Quarterly Distribution for such Quarter; and (y) (A) 2% to
the holder(s) of the Class A Units, Pro Rata and (B) 98% to the holders of the
Class D Units, Pro Rata, until there has been distributed in respect of each
Class D Unit then Outstanding an amount equal to the Cumulative Class D Unit
Arrearage, if any, existing with respect to such Quarter;

(iv) Fourth, (A) 2% to the holders of Class A Units, Pro Rata, and (B) 98% to
the holders of Common Units and Class D Units, Pro Rata, until there has been
distributed in respect of each Class A Unit, each Class D Unit and each Common
Unit then Outstanding an amount equal to the Initial Quarterly Distribution for
such Quarter plus $0.06 (the “First Target Distribution”);

(v) Fifth, (A) 2% to the holders of the Class A Units, Pro Rata, (B) 83% to the
holders of the Common Units and Class D Units, Pro Rata, and (C) 15% to the
holders of the Management Incentive Interests, Pro Rata, until there has been
distributed in respect of each Class A Unit, each Class D Unit and each Common
Unit then Outstanding an amount equal to the Initial Quarterly Distribution for
such Quarter plus $0.17 (the “Second Target Distribution); and

(vi) Thereafter, (A) 2% to the holders of the Class A Units, Pro Rata, (B) 73%
to the holders of the Common Units and Class D Units, Pro Rata, and (C) 25% to
the holders of the Management Incentive Interests, Pro Rata.

 

Ex. B



--------------------------------------------------------------------------------

11. Section 6.6 of the Limited Liability Company Agreement is amended to read as
follows:

Section 6.6 Distributions of Available Cash from Capital Surplus

Available Cash that is deemed to be Capital Surplus pursuant to the provisions
of Section 6.3(a) shall, subject to Section 18-607 of the Delaware Act, be
distributed, unless the provisions of Section 6.3 require otherwise, be
distributed as follows:

(a) 100% to the holders of Common Units, Pro Rata, until a hypothetical holder
of a Common Unit acquired on the Closing Date has received with respect to such
Common Unit, during the period since the Closing Date through such date,
distributions of Available Cash that are deemed to be Capital Surplus in an
aggregate amount equal to the Initial Unit Price;

(b) 100% to the holders of Common Units, Pro Rata, until there has been
distributed in respect of each Common Unit then Outstanding an amount equal to
the Cumulative Common Unit Arrearage. Thereafter, all Available Cash shall be
distributed as if it were Operating Surplus and shall be distributed in
accordance with Section 6.4.

(c) 100% to the holders of Class D Units, Pro Rata, until a hypothetical holder
of a Class D Unit acquired on the Closing Date has received with respect to such
Class D Unit, during the period since the date Class D Units were originally
issued through such date, distributions of Available Cash that are deemed to be
Capital Surplus in an aggregate amount equal to the Initial Unit Price;

(d) 100% to the holders of Class D Units, Pro Rata, until there has been
distributed in respect of each Class D Unit then Outstanding an amount equal to
the Cumulative Class D Unit Arrearage; and

(e) Thereafter, all Available Cash shall be distributed as if it were Operating
Surplus and shall be distributed in accordance with Section 6.4.

12. Article VI is hereby amended to add a new Section 6.9 as follows:

Section 6.9 Special Provisions Relating to Holders of Converted Class D Units
and Privately Placed Common Units. A holder of (1) a Privately Placed Common
Unit or (2) a Class D Unit that has converted into a Common Unit pursuant to
Section 5.11 shall be required to provide notice to the Board of the number of
Privately Placed Common Units or converted Class D Units transferred by such
holder no later than the last Business Day of the calendar year during which
such transfer occurred, unless (x) the transfer is to an Affiliate of the holder
or (y) by virtue of the application of Section 6.1(d)(xii)(B) to a prior
transfer of the Common Unit or the application of Section 6.1(d)(xii)(A) or
Section 6.1(d)(xii)(C), the Board has previously determined, based on advice of
counsel, that the

 

Ex. B



--------------------------------------------------------------------------------

Privately Placed Common Unit or converted Class D Unit should have, as a
substantive matter, like intrinsic economic and federal income tax
characteristics of an Initial Common Unit; provided, that such holder may cure
any failure to provide such notice by providing such notice within 20 days of
the last Business Day of such calendar year. The sole and exclusive remedy for
any holder’s failure to provide any such notice shall be the enforcement of the
remedy of specific performance against such holder and there will be no monetary
damages. In connection with the condition imposed by this Section 6.9, the Board
shall take whatever steps are required to provide economic uniformity to the
Privately Placed Common Units and converted Class D Units in preparation for a
transfer thereof, including the application of Section 6.1(d)(xii)(B); provided,
however, that no such steps may be taken that would have a material adverse
effect on the Unitholders holding Common Units represented by Certificates.

B. Agreement in Effect. Except as hereby amended, the Limited Liability Company
Agreement shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

D. Invalidity of Provisions. If any provision of this Amendment is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

Ex. B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

ATLAS ENERGY RESOURCES, LLC By:  

 

Name:   Title:  

[Signature Page to Form of Class D Amendment]

 

Ex. B



--------------------------------------------------------------------------------

Exhibit 4.2

 

   Certificate Evidencing Class D Units    Certificate No.           
Representing Limited Liability Company Interests in    Class D Units    Atlas
Energy Resources, LLC   

In accordance with Section 4.1 of the Amended and Restated Operating Agreement
of Atlas Energy Resources, LLC, as amended, supplemented or restated from time
to time (the “Company Agreement”), Atlas Energy Resources, LLC, a Delaware
limited liability company (the “Company”), hereby certifies that
                                        
                                              (the “Holder”) is the registered
owner of                                  CLASS D UNITS representing limited
liability company interests in the Company (the “Class D Units”) transferable on
the books of the Company, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed. The rights, preferences and
limitations of the Class D Units are set forth in, and this Certificate and the
Class D Units represented hereby are issued and shall in all respects be subject
to the terms and provisions of, the Company Agreement. Copies of the Company
Agreement are on file at, and will be furnished without charge on delivery of
written request to the Company at, the principal office of the Company located
at 311 Rouser Road, Moon Township, PA 15108. Capitalized terms used herein but
not defined shall have the meanings given them in the Company Agreement.

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Member and to have agreed to comply with
and be bound by and to have executed the Company Agreement, (ii) represented and
warranted that the Holder has all right, power and authority and, if an
individual, the capacity necessary to enter into the Company Agreement,
(iii) granted the powers of attorney provided for in the Company Agreement and
(iv) made the waivers and given the consents and approvals contained in the
Company Agreement.

This Certificate shall not be valid for any purpose unless it has been signed by
duly authorized officers of the Company.

 

Dated:                     , 2007   ATLAS ENERGY RESOURCES, LLC   By:  

 

    Chairman, President and Chief Executive Officer   By:  

 

    Secretary

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED (EXCEPT IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THESE SECURITIES) OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.” FOR THE
AVOIDANCE OF DOUBT, THE PURCHASED UNITS AND THE PURCHASED CLASS D UNITS MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY SUCH PURCHASED UNITS OR PURCHASED CLASS D UNITS AND SUCH
PLEDGE SHALL NOT BE DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF SUCH
PURCHASED UNITS OR PURCHASED CLASS D UNITS, AND NO BUYER EFFECTING SUCH A PLEDGE
SHALL BE REQUIRED TO PROVIDE ATLAS ENERGY WITH ANY NOTICE THEREOF OR OTHERWISE
MAKE ANY DELIVERY TO ATLAS ENERGY PURSUANT TO THIS AGREEMENT OR ANY OTHER BASIC
DOCUMENT. 

 

Ex. B



--------------------------------------------------------------------------------

Atlas   Energy   Resources,   LLC [Reverse of Certificate]      

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM    –   as tenants in common    UNIF GIFT MIN ACT–        Custodian     
TEN ENT    –   as tenants by the entireties      (Cust)     (Minor) JT TEN    –
  as joint tenants with right of    under Uniform Gifts to Minors         
survivorship and not as tenants in    Act             common      (State)    

Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF CLASS D UNITS

In

Atlas Energy Resources, LLC

 

FOR VALUE RECEIVED,         hereby assigns, conveys, sells and transfers unto

 

  

(Please print or typewrite name and address of Assignee)

 

             

(Please insert Social Security or other identifying number of Assignee)

                                          Class D Units representing limited
liability company interests evidenced by this Certificate, subject to the
Company Agreement, and does hereby irrevocably constitute and appoint
                                     as its attorney-in-fact with full power of
substitution to transfer the same on the books of Atlas Energy Resources, LLC.

 

Date:                                      NOTE: The signature to any
endorsement hereon must correspond with the name as written upon the face of
this Certificate in every particular, without alteration, enlargement or change.

 

The signature(s) should be guaranteed by an “eligible guarantor institution” as
defined in Rule 17Ad-15 under the Securities and Exchange Act of 1934, as
amended

   

 

    (Signature)    

 

    (Signature)

SIGNATURE(S) GUARANTEED:

No assignment or transfer of the Class D Units evidenced hereby will be
registered on the books of the Company unless the Certificate evidencing
theClass D Units to be transferred is surrendered for registration or transfer.

 

Ex. B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OFFICER’S CERTIFICATE

ATLAS ENERGY RESOURCES, LLC

Officer’s Certificate

Pursuant to Section 6.02(b) of the Class D Unit and Common Unit Purchase
Agreement, dated as of May __, 2007 (the “Agreement”), by and among Atlas Energy
Resources, LLC, a Delaware limited liability company (“Atlas Energy”), and each
of the purchasers listed on Schedule 2.01 to the Agreement (a “Purchaser” and,
collectively, the “Purchasers”), the undersigned hereby certifies on behalf of
Atlas Energy, as follows (capitalized terms used but not defined herein have the
meaning assigned to them in the Agreement):

(A) Atlas Energy has performed and complied with the covenants and agreements
contained in the Agreement that are required to be performed and complied with
by Atlas Energy on or prior to the date hereof.

(B) The representations and warranties of Atlas Energy contained in the
Agreement that are qualified by materiality or Atlas Energy Material Adverse
Effect are true and correct as of the date of the Agreement and as of the date
hereof and all other representations and warranties are true and correct in all
material respects as of the date of the Agreement and as of the date hereof,
except that representations made as of a specific date are true and correct as
of such date only.

(C) Since the date of the Agreement, no Atlas Energy Material Adverse Effect has
occurred and is continuing.

 

Dated: May     , 2007   ATLAS ENERGY RESOURCES, LLC   By:  

 

  Name:  

 

  Title:  

 

 

Ex. C



--------------------------------------------------------------------------------

Exhibit D

Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Class D Unit and Common Unit Purchase Agreement dated as of May 18,
2007 (the “Agreement”). Atlas Energy shall furnish to the Purchasers at the
Closing an opinion of Ledgewood Law Firm, counsel for Atlas Energy, addressed to
the Purchasers and dated the Closing Date in form satisfactory to Vinson &
Elkins L.L.P., counsel for the Purchasers, stating that:

(i) Each of Atlas Energy and its Subsidiaries (i) is a corporation, limited
partnership or limited liability company, as applicable, duly organized, validly
existing and in good standing under the Laws of the state or other jurisdiction
of organization; (ii) has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals, necessary to own,
lease, use and operate its Properties and carry on its business as its business
is now being conducted as described in the Atlas Energy SEC Documents, except
where the failure to obtain such licenses, authorizations, consents and
approvals would not reasonably be expected to have a Atlas Energy Material
Adverse Effect; and (iii) Each of Atlas Energy and its Subsidiaries is duly
qualified or licensed and in good standing as a foreign limited partnership,
limited liability company or corporation, as applicable, and is authorized to do
business in the jurisdictions listed in Annex A hereto.

(ii) As of the date hereof, and prior to the sale and issuance of the Purchased
Class D Units and the Purchased Units, the issued and outstanding membership
interests of Atlas Energy consist of 36,674,365 Common Units and 748,456 Class A
Units. All of the outstanding Common Units and Class A Units have been duly
authorized and validly issued in accordance with applicable Law and the Limited
Liability Company Agreement and are fully paid (to the extent required by the
Limited Liability Company Agreement) and non-assessable (except as such
non-assessability may be affected by Section 18-607 of the Delaware LLC Act ).

(iii) To our knowledge, except as described in the Atlas Energy SEC Documents
filed prior to the date hereof, for options granted pursuant to Atlas Energy’s
existing Long-Term Incentive Plan or other existing compensation arrangements,
or as contemplated by the Purchase Agreement, Atlas Energy has no outstanding or
authorized (i) options, warrants, preemptive rights, subscriptions, calls or
other rights, convertible securities, agreements, claims or commitments of any
character obligating Atlas Energy or any of its Subsidiaries to issue, transfer
or sell any limited liability company interests or other equity interests in
Atlas Energy or any of its Subsidiaries or securities convertible into or
exchangeable for such limited liability company interests or other equity
interests, (ii) obligations of Atlas Energy or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any limited liability company interests
or other equity interests in Atlas Energy or any of its Subsidiaries or any such
securities or agreements listed in clause (i) of this sentence or (iii) voting
trusts or similar agreements to which Atlas Energy or any of its Subsidiaries is
a party with respect to the voting of the equity interests of Atlas Energy or
any of its Subsidiaries.

 

Ex. D



--------------------------------------------------------------------------------

(iv) All of the issued and outstanding equity interests of each of Atlas
Energy’s Subsidiaries are owned, directly or indirectly, by Atlas Energy free
and clear of any Liens (A) in respect of which a financing statement under the
Uniform Commercial Code naming Atlas Energy or any of its Subsidiaries as
debtors is on file in the office of the Secretary of State of the State of
Delaware, (B) otherwise known to such counsel without independent investigation,
other than those created under applicable Law and (C) except for such Liens as
may be imposed under Atlas Energy’s or its Subsidiaries’ credit facilities, and
all such ownership interests have been duly authorized and validly issued and
are fully paid (to the extent required by the organizational documents of Atlas
Energy’s Subsidiaries, as applicable) and nonassessable (except as
non-assessability may be affected by matters described in Section 18-607 of the
Delaware LLC Act or the organizational documents of Atlas Energy’s Subsidiaries,
as applicable) and free of preemptive rights, and, to our knowledge, except as
disclosed in the Atlas Energy SEC Documents, neither Atlas Energy nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interests in, any other Person or is obligated to make any capital contribution
to or other investment in any other Person.

(v) The Purchased Class D Units and the Purchased Units and the membership
interests represented thereby have been duly authorized by Atlas Energy pursuant
to the Limited Liability Company Agreement and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms of the Purchase
Agreement, will be validly issued, fully paid (to the extent required by the
Limited Liability Company Agreement) and non-assessable (except as such
non-assessability may be affected by Section 18-607 of the Delaware LLC Act) and
will be free of any and all Liens and restriction on transfer, other than
restrictions on transfer under the Limited Liability Company Agreement, the
Registration Rights Agreement and applicable state and federal securities Laws
and other than such Liens as are created by the Purchasers.

(vi) The Common Units issuable upon conversion of the Class D Units, and the
membership interests represented thereby, upon issuance in accordance with the
terms of the Class D Units as reflected in the Limited Liability Company
Agreement (as amended by the Class D Amendment), and upon receipt of the
required Unitholder Approval, will be duly authorized by Atlas Energy pursuant
to the Limited Liability Company Agreement and will be fully paid (to the extent
required by the Limited Liability Company Agreement) and non-assessable (except
as such non-assessability may be affected by Section 18- 607 of the Delaware LLC
Act) and will be free of any and all Liens and restriction on transfer, other
than restrictions on transfer under the Limited Liability Company Agreement, the
Registration Rights Agreement and applicable state and federal securities Laws
and other than such Liens as are created by the Purchasers.

(vii) None of the offering, issuance and sale by Atlas Energy of the Purchased
Class D Units or the Purchased Units or the execution, delivery and performance
of the Basic Documents by Atlas Energy (A) constitutes or will constitute a
violation of Atlas Energy’s Certificate of Formation or Limited Liability
Company Agreement, or any organizational documents of any of Atlas Energy’s
Subsidiaries, (B) without duplication of clause (A), constitutes or will
constitute a breach or violation of, or a default under (or an event which, with
notice or lapse of time or both, would constitute such an event), any agreement
filed as an exhibit to the Atlas Energy SEC Documents, or (C) will result in a
breach or violation (and, to such

 

Ex. D



--------------------------------------------------------------------------------

counsel’s knowledge, no event has occurred that, with notice or lapse of time or
otherwise, would constitute such an event) or imposition of any Lien upon any
Property of the Atlas Energy or its Subsidiaries pursuant to (i) any agreement,
lease or other instrument known to such counsel (excluding any agreement filed
as an exhibit to the Atlas Energy SEC Documents) or (ii) to the knowledge of
such counsel, any order, judgment, decree or injunction of any federal or
Delaware court or government agency or body directed to any of Atlas Energy or
its Subsidiaries or any of its respective Properties in a proceeding to which
any of them or such Property is a party, or (D) results or will result in any
violation of the Delaware LLC Act, the Laws of the State of New York or U.S.
federal Law, which in the case of clause (B), (C) or (D) of this paragraph
(vii) would be reasonably expected to have a Atlas Energy Material Adverse
Effect; provided, however, that no opinion is expressed pursuant to this
paragraph (vii) with respect to federal or state securities or anti-fraud
statutes, rules or regulations.

(viii) Each of the Basic Documents to which Atlas Energy is a party has been
duly authorized and validly executed and delivered on behalf of Atlas Energy,
and is enforceable against Atlas Energy in accordance with its respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally and by general principles of equity.

(ix) Except as contemplated in the Agreement or as required by the Commission in
connection with Atlas Energy’s obligations under the Registration Rights
Agreement, no authorization, consent, approval, waiver, license, qualification
or written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by Atlas Energy of any of
the Basic Documents to which it is a party, except where the failure to receive
such authorization, consent, approval, waiver, license, qualification or written
exemption or to make such filing, declaration, qualification or registration
would not individually or in the aggregate, reasonably be expected to have an
Atlas Energy Material Adverse Effect or those that have been obtained or may be
required under the state securities or “blue sky” laws, as to which we do not
express any opinion.

(x) Atlas Energy is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(xi) Assuming the accuracy of the representations and warranties of each
Purchaser contained in the Purchase Agreement, the issuance and sale of the
Purchased Class D Units and the Purchased Units pursuant to the Purchase
Agreement are exempt from registration requirements of the Securities Act of
1933, as amended.

(xii) Atlas Energy is treated as a partnership for federal income tax purposes.

(xiii) None of the offering, issuance and sale by Atlas Energy of the Purchased
Class D Units or the Purchased Units or the execution, delivery and performance
of the Basic Documents by Atlas Energy gives rise to any rights for or relating
to the registration of any securities of Atlas Energy, other than pursuant to
the Registration Rights Agreement.

 

Ex. D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT

by and among

ATLAS ENERGY RESOURCES, LLC

and

THE PURCHASERS NAMED HEREIN

 

Ex. E



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page Article I DEFINITIONS    1  

Section 1.01

     Definitions.    1  

Section 1.02

     Registrable Securities.    3 Article II REGISTRATION RIGHTS    3  

Section 2.01

     Registration.    3  

Section 2.02

     Piggyback Rights.    5  

Section 2.03

     Underwritten Offering.    7  

Section 2.04

     Sale Procedures.    8  

Section 2.05

     Cooperation by Holders.    12  

Section 2.06

     Restrictions on Public Sale by Holders of Registrable Securities.    12  

Section 2.07

     Expenses.    12  

Section 2.08

     Indemnification.    13  

Section 2.09

     Rule 144 Reporting.    15  

Section 2.10

     Transfer or Assignment of Registration Rights.    15  

Section 2.11

     Limitation on Subsequent Registration Rights.    16 Article III
MISCELLANEOUS    16  

Section 3.01

     Communications.    16  

Section 3.02

     Successor and Assigns.    16  

Section 3.03

     Aggregation of Purchased Class D Units and Purchased Units.    16  

Section 3.04

     Recapitalization, Exchanges, Etc. Affecting the Units.    16  

Section 3.05

     Change of Control    17  

Section 3.06

     Specific Performance.    17  

Section 3.07

     Counterparts.    17  

Section 3.08

     Headings.    17  

Section 3.09

     Governing Law.    17  

Section 3.10

     Severability of Provisions.    17  

Section 3.11

     Entire Agreement.    17  

Section 3.12

     Amendment.    17  

Section 3.13

     No Presumption.    18  

Section 3.14

     Obligations Limited to Parties to Agreement.    18



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 18, 2007 by and among Atlas Energy Resources, LLC, a Delaware limited
liability company (“Atlas Energy”), and each of the Purchasers set forth in
Exhibit A (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Class D Units and the Purchased Units pursuant to the
Class D Unit and Common Unit Purchase Agreement, dated as of May 18, 2007, by
and among Atlas Energy and the Purchasers (the “Purchase Agreement”);

WHEREAS, Atlas Energy has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and Atlas Energy
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Atlas Energy” has the meaning specified therefor in the introductory paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“File Date” has the meaning specified therefor in Section 2.01(a)(i) of this
Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.



--------------------------------------------------------------------------------

“Liquidated Damages Multiplier” means the product of $25.00 times the number of
Class D Units and Purchased Units purchased by such Purchaser.

“Losses” has the meaning specified therefor in Section 2.08 of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(n) of this Agreement.

“Registrable Securities” means: (i) the Purchased Units, (ii) Purchased Class D
Units, (iii) the Common Units issuable upon conversion of the Purchased Class D
Units, (iii) any Common Units or Class D Units issued as Liquidated Damages
pursuant to this Agreement, (iv) any Common Units issuable upon conversion of
Class D Units issued as Liquidated Damages pursuant to this Agreement, (v) any
Common Units or Class D Units issuable pursuant to Section 5.02 of the Purchase
Agreement, and (vi) any Common Units issuable upon conversion of Class D Units
issuable pursuant to Section 5.02 of the Purchase Agreement, all of which
Registrable Securities are subject to the rights provided herein until such
rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Target Effective Date” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis for reoffering to the public or an offering that is a “bought
deal” with one or more investment banks.

 

2



--------------------------------------------------------------------------------

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when: (a) a registration statement covering such
Registrable Security is effective and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force) under the Securities Act; (c) two years
after the Closing Date; (d) such Registrable Security is held by Atlas Energy or
one of its Subsidiaries; or (e) such Registrable Security has been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of such securities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Registration.

(i) Deadline To File and Go Effective. As soon as practicable following
January 1, 2008, but in any event prior to January 31, 2008 (the “File Date”),
Atlas Energy shall prepare and file a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force), with respect to all of the Registrable
Securities (the “Registration Statement”). Atlas Energy shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective no later than May 30, 2008 (the “Target Effective Date”). A
Registration Statement filed pursuant to this Section 2.01 shall be on Form S-3
under the Securities Act. Atlas Energy will use its commercially reasonable
efforts to cause the Registration Statement filed pursuant to this Section 2.01
to be continuously effective under the Securities Act until the earlier of
(i) the date as of which all such Registrable Securities are sold by the
Purchasers and (ii) two years following the Closing Date (the “Effectiveness
Period”). The Registration Statement when effective (including the documents
incorporated therein by reference) shall comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

(ii) Failure To Go Effective. If the Registration Statement required by
Section 2.01 is not effective by the Target Effective Date, then each Purchaser
shall be entitled to a payment with respect to such Purchaser’s Registrable
Securities, as liquidated damages and not as a penalty, of 0.25% of the
Liquidated Damages Multiplier per 30-day period for the first 30 days following
the Target Effective Date, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period for each subsequent 30 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”). The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days of the
end of each such 30-day period. Liquidated Damages for any period of less than
30-days shall be prorated by multiplying Liquidated Damages to be paid in a

 

3



--------------------------------------------------------------------------------

full 30-day period by a fraction, the numerator of which is the number of days
for which Liquidated Damages are owed, and the denominator of which is 30. Any
Liquidated Damages shall be paid to each Purchaser in cash or immediately
available funds; provided, however, if Atlas Energy certifies that it is unable
to pay Liquidated Damages in cash or immediately available funds because such
payment would result in a breach under any of Atlas Energy’s or Atlas Energy’s
Subsidiaries’ credit facilities or other indebtedness filed as exhibits to the
Atlas Energy SEC Documents, then Atlas Energy may pay the Liquidated Damages in
kind in the form of the issuance of additional (A) Common Units or (B) Common
Units or Class D Units. Class D Units may only be issued as Liquidated Damages
if and to the extent Atlas Energy is restricted from issuing Common Units
pursuant to the rules of The New York Stock Exchange or similar regulation. If
Class D Units are issued as Liquidated Damages as a result of a requirement by
The New York Stock Exchange or similar regulation, then such Common Units and/or
Class D Units will be issued to each Purchaser on a pro rata basis in such a
manner as to maximize the number of Common Units issued to each such
Purchaser. Upon any issuance of Common Units and/or Class D Units as Liquidated
Damages, Atlas Energy shall promptly prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Common Units
and/or Common Units issuable upon conversion of Class D Units to such
Registration Statement as additional Registrable Securities. The determination
of the number of Common Units and Class D Units to be issued as Liquidated
Damages shall be equal to the amount of Liquidated Damages divided by the volume
weighted average closing price of the Common Units (as reported by The New York
Stock Exchange) for the ten trading days immediately preceding the date on which
the Liquidated Damages payment is due, less a discount of 2%. Any obligation of
Atlas Energy to pay Liquidated Damages (other than Liquidated Damages owing but
not yet paid) to a Purchaser shall cease two years following the Closing
Date. As soon as practicable following the date that the Registration Statement
or any post-effective amendment thereto becomes effective, but in any event
within two Business Days of such date, Atlas Energy shall provide the Purchasers
with written notice of the effectiveness of the Registration Statement.

(iii) Waiver of Liquidated Damages. If Atlas Energy is unable to cause a
Registration Statement to become effective by the Target Effective Date as a
result of an acquisition, merger, reorganization, disposition or other similar
transaction, then Atlas Energy may request a waiver of the Liquidated Damages,
which may be granted or withheld by the consent of the Holders of two-thirds of
the aggregate of the Purchased Class D Units and the Purchased Units, voting as
a single class, in their sole discretion.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
Atlas Energy may, upon written notice to all of the Selling Holders whose
Registrable Securities are included in the Registration Statement, suspend such
Selling Holders’ use of any prospectus which is a part of the Registration
Statement (in which event each such Selling Holder shall discontinue sales of
the Registrable Securities pursuant to the Registration Statement) but such
Selling Holder may settle any sales of Registrable Securities, if (i) Atlas
Energy is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and Atlas Energy determines in good faith that Atlas
Energy’s ability to pursue or consummate such a transaction would be materially
adversely affected by any required disclosure of such transaction in the
Registration Statement or (ii) Atlas Energy has experienced some other material
non-public event, the disclosure of which at such time, in the good faith
judgment of Atlas Energy, would materially adversely affect Atlas Energy;
provided, however, in no event shall such Selling

 

4



--------------------------------------------------------------------------------

Holders be suspended from selling Registrable Securities pursuant to the
Registration Statement for a period that exceeds an aggregate of 30 days in any
90-day period or 90 days in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, Atlas Energy
shall (i) provide prompt notice to the Selling Holders whose Registrable
Securities are included in the Registration Statement, (ii) promptly terminate
any suspension of sales it has put into effect and (iii) take such other actions
to permit sales of Registrable Securities as contemplated in this Agreement.

(c) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and effective but, during the Effectiveness Period, shall
thereafter cease to be effective or fail to be usable for its intended purpose
without being succeeded by a post-effective amendment to the Registration
Statement, a supplement to the prospectus or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until
the suspension is lifted or a post-effective amendment, supplement or report is
filed with the Commission and effective, but not including any day on which a
suspension is lifted or such amendment, supplement or report is filed and
effective, if applicable, Atlas Energy shall owe the Holders an amount equal to
the Liquidated Damages, following (x) the date on which the suspension period
exceeded the permitted period under Section 2.01(b) of this Agreement or (y) the
date after the Registration Statement ceased to be effective or failed to be
useable for its intended purposes, as liquidated damages and not as a
penalty. For purposes of this Section 2.01(c), a suspension shall be deemed
lifted on the date that notice that the suspension has been lifted or that a
post-effective amendment is effective is delivered to the Holders pursuant to
Section 3.01 of this Agreement.

(d) S-1 Filing. In addition to the rights provided in Section 2.01(a), if Atlas
Energy is not eligible to file a shelf registration statement on Form S-3 on the
File Date, one or more Holders collectively holding greater than $25 million of
Registrable Securities, based on the Average Purchase Price, may thereafter
deliver written notice to Atlas Energy that such Holders wish to register under
the Securities Act an aggregate of at least $25 million of Registrable
Securities, based on the Average Purchase Price specifying the amount and
intended method of disposition of such Registrable Securities. Atlas Energy will
promptly give written notice of such requested registration to all other
Holders, and thereupon will, as expeditiously as possible, use its reasonable
best efforts to effect the registration under the Securities Act of (i) such
Registrable Securities which the Company has been so requested to register by
the such Holders; and (ii) all other Registrable Securities which Atlas Energy
has been requested to register by any other Holder (which request shall specify
the amount and intended method of disposition of such Registrable Securities,
including an Underwritten Offering) to the extent necessary to permit the
disposition (in accordance with the intended method thereof as aforesaid) of the
Registrable Securities so to be registered.

Section 2.02 Piggyback Rights.

(a) Participation. If at any time Atlas Energy proposes to file (i) a shelf
registration statement other than the Registration Statement (in which event
Atlas Energy covenants and agrees to include thereon a description of the
transaction under which the

 

5



--------------------------------------------------------------------------------

Purchasers acquired the Registrable Securities), (ii) a prospectus supplement to
an effective shelf registration statement, other than the Registration Statement
contemplated by Section 2.01 of this Agreement and Holders may be included
without the filing of a post-effective amendment thereto, or (iii) a
registration statement, other than a shelf registration statement, in either
case, for the sale of Common Units in an Underwritten Offering for its own
account and/or another Person, then as soon as practicable but not less than
three Business Days prior to the filing of (x) any preliminary prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act, (y) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, then Atlas Energy shall give notice (including, but not limited to,
notification by electronic mail) of such proposed Underwritten Offering to the
Holders and such notice shall offer the Holders the opportunity to include in
such Underwritten Offering such number of Common Units (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if Atlas Energy has been advised by the Managing Underwriter that
the inclusion of Registrable Securities for sale for the benefit of the Holders
will have a material adverse effect on the price, timing or distribution of the
Common Units in the Underwritten Offering, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b) of this Agreement. The notice required to
be provided in this Section 2.02(a) to Holders shall be provided on a Business
Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed by such Holder. Each such Holder shall then have three Business Days
after receiving such notice to request inclusion of Registrable Securities in
the Underwritten Offering. If no request for inclusion from a Holder is received
within the specified time, such Holder shall have no further right to
participate in such Underwritten Offering. If, at any time after giving written
notice of its intention to undertake an Underwritten Offering and prior to the
closing of such Underwritten Offering, Atlas Energy shall determine for any
reason not to undertake or to delay such Underwritten Offering, Atlas Energy
may, at its election, give written notice of such determination to the Selling
Holders and, (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such offering by giving written
notice to Atlas Energy of such withdrawal up to and including the time of
pricing of such offering. Each Holder’s rights under this Section 2.02(a) shall
terminate when such Holder (together with any Affiliates of such Holder) holds
less than $15 million, in aggregate, of Registrable Securities, based on the
Average Purchase Price. Notwithstanding the foregoing, any Holder may deliver
written notice (an “Opt Out Notice”) to Atlas Energy requesting that such Holder
not receive notice from Atlas Energy of any proposed Underwritten Offering;
provided, that such Holder may later revoke any such notice.

(b) Priority of Rights. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises Atlas Energy, or
Atlas Energy reasonably determines, that the total amount of Registrable
Securities that the Selling Holders and any other Persons intend to include in
such offering exceeds the number that can be sold in such offering

 

6



--------------------------------------------------------------------------------

without being likely to have a material adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Registrable Securities to be included in such Underwritten Offering
shall include the number of Registrable Securities that such Managing
Underwriter or Underwriters advises Atlas Energy, or Atlas Energy reasonably
determines, can be sold without having such adverse effect, with such number to
be allocated (i) first, to Atlas Energy, and (ii) second, pro rata among the
Selling Holders who have requested participation in such Underwritten
Offering. The pro rata allocations for each such Selling Holder shall be the
product of (a) the aggregate number of Registrable Securities proposed to be
sold by all Selling Holders in such Underwritten Offering multiplied by (b) the
fraction derived by dividing (x) the number of Registrable Securities owned on
the Closing Date by such Selling Holder by (y) the aggregate number of
Registrable Securities owned on the Closing Date by all Selling Holders
participating in the Underwritten Offering. All participating Selling Holders
shall have the opportunity to share pro rata that portion of such priority
allocable to any Selling Holder(s) not so participating.

Section 2.03 Underwritten Offering.

(a) Request for Underwritten Offering. In the event that one or more Holders
collectively holding greater than $75 million of Registrable Securities, based
on the Average Purchase Price, elect to dispose of Registrable Securities under
the Registration Statement (including a registration statement pursuant to
Section 2.01(d)) pursuant to an Underwritten Offering, Atlas Energy shall retain
underwriters, effect such sale though an Underwritten Offering, including
entering into an underwriting agreement in customary form with the Managing
Underwriter or Underwriters, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.08 and take
all reasonable actions as are requested by the Managing Underwriter or
Underwriters to expedite or facilitate the disposition of such Registrable
Securities. Atlas Energy management shall participate in a roadshow or similar
marketing effort on behalf of any such Holder or Holders if gross proceeds from
such Underwritten Offering are reasonably expected to exceed $75 million.

(b) Limitation on Underwritten Offerings. In connection with any and all rights
granted hereunder to the Holders to cause Atlas Energy to engage underwriters to
conduct an Underwritten Offering on behalf of the Holders, in no event shall
Atlas Energy be required to do more than aggregate of four such Underwritten
Offerings.

(c) General Procedures. In connection with any Underwritten Offering under this
Agreement, Atlas Energy shall be entitled to select the Managing Underwriter or
Underwriters. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and Atlas
Energy shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, Atlas Energy to and

 

7



--------------------------------------------------------------------------------

for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with Atlas Energy or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf, its intended method of distribution and any other representation
required by Law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
Atlas Energy and the Managing Underwriter; provided, however, that such
withdrawal must be made at a time up to and including the time of pricing of
such Underwritten Offering. No such withdrawal or abandonment shall affect Atlas
Energy’s obligation to pay Registration Expenses.

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, Atlas Energy will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to cause the Registration Statement to be effective and to keep the
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that Atlas Energy will not be required to qualify generally
to transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

8



--------------------------------------------------------------------------------

(d) promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered by any of them under the Securities Act, of (i) the filing of the
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus to be used in connection therewith, or any amendment
or supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

(e) immediately notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by Atlas Energy of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, Atlas Energy agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for Atlas Energy dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified Atlas Energy’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “cold comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and

 

9



--------------------------------------------------------------------------------

any prospectus supplement included therein) as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities and such other matters as
such underwriters or Selling Holders may reasonably request;

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Atlas Energy
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that Atlas
Energy need not disclose any such information to any such representative unless
and until such representative has entered into or is otherwise subject to a
confidentiality agreement with Atlas Energy satisfactory to Atlas Energy
(including any confidentiality agreement referenced in Section 8.06 of the
Purchase Agreement);

(j) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Atlas Energy are then listed;

(k) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
Atlas Energy to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;

(n) If any Purchaser could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of Registrable Securities
of such Purchaser pursuant to this Agreement, and any amendment or supplement
thereof (any such registration statement or amendment or supplement, a
“Purchaser Underwriter Registration Statement”), then for a period of two years
following the File Date, Atlas Energy will cooperate with such Purchaser in
allowing such Purchaser to conduct customary “underwriter’s due diligence” with
respect to Atlas Energy and satisfy its obligations in respect thereof. In
addition, for a period of one year following the File Date at any Purchaser’s
request, Atlas Energy will furnish to such Purchaser, on the date of the
effectiveness of any Purchaser Underwriter Registration Statement and thereafter
no more often than on a quarterly basis, (i) a letter, dated such date, from
Atlas Energy’s independent certified public accountants in form and substance as
is customarily given by independent certified public accountants to underwriters
in an underwritten public offering,

 

10



--------------------------------------------------------------------------------

addressed to such Purchaser, (ii) an opinion, dated as of such date, of counsel
representing Atlas Energy for purposes of such Purchaser Underwriter
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to such Purchaser and (iii) a standard officer’s certificate
from the Chief Executive Officer and Chief Financial Officer of Atlas Energy
addressed to such Purchaser. Atlas Energy will also permit one legal counsel to
such Purchaser(s) to review and comment upon any such Purchaser Underwriter
Registration Statement at least five Business Days prior to its filing with the
Commission and all amendments and supplements to any such Purchaser Underwriter
Registration Statement within a reasonable number of days prior to their filing
with the Commission and not file any Purchaser Underwriter Registration
Statement or amendment or supplement thereto in a form to which such Purchaser’s
legal counsel reasonably objects;

(o) Each Selling Holder, upon receipt of notice from Atlas Energy of the
happening of any event of the kind described in Section 2.04(e) of this
Agreement, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.04(e) of this Agreement or until it is
advised in writing by Atlas Energy that the use of the prospectus may be resumed
and has received copies of any additional or supplemental filings incorporated
by reference in the prospectus, and, if so directed by Atlas Energy, such
Selling Holder will, or will request the managing underwriter or underwriters,
if any, to deliver to Atlas Energy (at Atlas Energy’s expense) all copies in
their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice;

(p) If requested by a Purchaser, Atlas Energy shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement; and

(q) Include in the plan of distribution section of a registrations statement the
following language with respect to the selling unitholders:

“The selling unitholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so,

 

11



--------------------------------------------------------------------------------

the third party may use securities pledged by the selling unitholders or
borrowed from the selling unitholders or others to settle those sales or to
close out any related open borrowings of Units, and may use securities received
from the selling unitholders in settlement of those derivatives to close out any
related open borrowings of Units.”

Section 2.05 Cooperation by Holders. Atlas Energy shall have no obligation to
include in the Registration Statement Registrable Securities of a Holder, or in
an Underwritten Offering pursuant to Section 2.02 Registrable Securities of a
Selling Holder, who has failed to timely furnish such information that Atlas
Energy determines, after consultation with counsel, is reasonably required to be
furnished or conformed in order for the registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
For a period of 365 days from the Closing Date, each Holder of Registrable
Securities agrees not to effect any public sale or distribution of the
Registrable Securities for a period of up to 30 days following completion of an
Underwritten Offering of equity securities by Atlas Energy (except as provided
in this Section 2.06); provided, however, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers or directors or any other
Unitholder of Atlas Energy on whom a restriction is imposed in connection with
such public offering. In addition, the provisions of this Section 2.06 shall not
apply with respect to a Holder that (A) owns less than $25 million, in
aggregate, of Registrable Securities based on the Average Purchase Price or
(B) has delivered an Opt Out Notice to Atlas Energy pursuant to Section 2.02(a)
hereof; provided, however, the above shall not apply, in the case of a Purchaser
that is a large multi-unit investment or commercial banking organization, to
activities in the normal course of trading of units of such Purchaser other than
the unit participating in this transaction so long as such other units are not
acting on behalf of the unit participating in this transaction and have not been
provided with confidential information regarding Atlas Energy by the unit
participating in this transaction; provided further, with respect to Goldman,
Sachs & Co., the restrictions contained in this Section 2.06 shall only apply to
the Goldman Sachs Principal Strategies Group, as currently configured, and shall
not restrict or limit the activities of any area or division of Goldman, Sachs &
Co. or any of its Affiliates, other than Goldman Sachs Principal Strategies
Group, as currently configured.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Atlas Energy’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01 hereof or an Underwritten Offering covered under this Agreement,
and the disposition of such securities, including, without limitation, all
registration, filing, securities exchange listing and The New York Stock
Exchange fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word

 

12



--------------------------------------------------------------------------------

processing, duplicating and printing expenses and the fees and disbursements of
one counsel to the Holders and independent public accountants for Atlas Energy,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions allocable to the sale of
the Registrable Securities.

(b) Expenses. Atlas Energy will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08 hereof, Atlas Energy
shall not be responsible for legal fees incurred by Holders in connection with
the exercise of such Holders’ rights hereunder. Each Selling Holder shall pay
its pro rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.

Section 2.08 Indemnification.

(a) By Atlas Energy. In the event of an offering of any Registrable Securities
under the Securities Act pursuant to this Agreement, Atlas Energy will indemnify
and hold harmless each Selling Holder thereunder, its Affiliates that own
Registrable Securities and their respective directors and officers, and each
underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act, and its directors and officers (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading or arise out of or are based upon a Selling
Holder being deemed to be an “underwriter,” as defined in Section 2(a)(11) of
the Securities Act, in connection with the registration statement in respect of
any registration of Atlas Energy’s securities, and will reimburse each such
Selling Holder Indemnified Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such Loss or
actions or proceedings; provided, however, that Atlas Energy will not be liable
in any such case if and to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in strict conformity with information furnished by such
Selling Holder Indemnified Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such Selling Holder, its directors or officers or any underwriter or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

 

13



--------------------------------------------------------------------------------

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Atlas Energy, its directors and officers, and
each Person, if any, who controls Atlas Energy within the meaning of the
Securities Act or of the Exchange Act, and its directors and officers, to the
same extent as the foregoing indemnity from Atlas Energy to the Selling Holders,
but only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in the
Registration Statement or any preliminary prospectus or final prospectus
included therein, or any amendment or supplement thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in

 

14



--------------------------------------------------------------------------------

such Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification. The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Atlas Energy agrees
to use its commercially reasonable efforts to:

(a) make and keep public information regarding Atlas Energy available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of Atlas Energy under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Atlas Energy, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
Atlas Energy to register Registrable Securities granted to the Purchasers by
Atlas Energy under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities or by total return swap; provided, however, that, except

 

15



--------------------------------------------------------------------------------

with respect to a total return swap, (a) unless such transferee is an Affiliate
of such Purchaser or another Purchaser, each such transferee or assignee holds
Registrable Securities in the amount of $10 million, based on the Average
Purchase Price, (b) Atlas Energy is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, Atlas Energy shall not, without the prior written consent of the
Holders of Registrable Securities, (i) enter into any agreement with any current
or future holder of any securities of Atlas Energy that would allow such current
or future holder to require Atlas Energy to include securities in any
registration statement filed by Atlas Energy on a basis that is superior in any
way to the piggyback rights granted to the Purchasers hereunder or (ii) grant
registration rights to any other Person that would be superior to the
Purchasers’ registration rights hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

 

  (a) if to Atlas Energy, to the address set forth on its signature page;

 

  (b) if to a Purchaser, to the address set forth on Exhibit A; and

 

  (c) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 hereof.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Aggregation of Purchased Class D Units and Purchased Units. All
Purchased Class D Units and Purchased Units held or acquired by Persons who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Atlas Energy or any successor or assign of
Atlas Energy (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement, including any issuance pursuant to Section 5.02 of the Purchase
Agreement.

 

16



--------------------------------------------------------------------------------

Section 3.05 Change of Control. Atlas Energy shall not merge, consolidate or
combine with any other Person unless the agreement providing for such merger,
consolidation or combination expressly provides for the continuation of the
registration rights specified in this Agreement with respect to the Registrable
Securities or other equity securities issued pursuant to such merger,
consolidation or combination.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Atlas Energy set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by Atlas Energy and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

 

17



--------------------------------------------------------------------------------

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas Energy shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the Purchase Agreement
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.

[The remainder of this page is intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

        ATLAS ENERGY RESOURCES, LLC     By:  

 

    Name:   Matthew A. Jones     Title:   Chief Financial Officer  
                                                     Address for notices:  
Atlas Energy Resources, LLC     311 Rouser Road     Moon Township, PA 15108    
Fax: 412-262-2820     Attn: Matthew A. Jones  
                                                     With copies to:   Ledgewood
    1900 Market Street, Suite 750     Philadelphia, PA 19103     Fax:
215-735-2513     Attn: Lisa A. Ernst

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

[Purchaser] By:  

 

Name:   Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[PURCHASERS]

 

Ex. A



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LOCK-UP LETTER

May     , 2007

[PURCHASERS]

Ladies and Gentlemen:

This letter is being delivered to pursuant to Section 6.02(f) of the Class D
Unit and Common Unit Purchase Agreement dated as of May     , 2007 (the
“Agreement”), by and among Atlas Energy Resources, LLC, a Delaware limited
liability company (“Atlas Energy”), and each of you as the purchasers listed on
Schedule 2.01 to the Agreement (the “Purchasers”) relating to the issuance and
sale of the Purchased Units and the Purchased Class D Units in Atlas Energy.
Capitalized terms used but not defined herein have the meaning assigned to them
in the Agreement.

In order to induce you to enter into the Agreement, the undersigned will not,
without the prior written consent of the Purchasers, offer, sell, contract to
sell, pledge or otherwise dispose of (or enter into any transaction that is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Common Units of Atlas Energy or any securities convertible
into, or exercisable or exchangeable for such Common Units, or publicly announce
an intention to effect any such transaction, for a period beginning on the date
hereof until 90 days after the date the registration statement becomes effective
as set forth in Section 2.01 of that certain Registration Rights Agreement dated
May     , 2007 by and among Atlas Energy and the Purchasers.

Notwithstanding the foregoing paragraph, if (i) during the last 17 days of the
lock-up period set forth above (the “Lock-up Period”), Atlas Energy issues an
earnings release or announces material news or a material event; or (ii) prior
to the expiration of the Lock-up Period, Atlas Energy announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-up Period, then the restrictions described in the preceding paragraph
will continue to apply until the expiration of the 18-day period beginning on
the issuance of the earnings release or the announcement of the material news or
material event; provided, however, that the extension provided for by this
sentence shall no longer apply when Atlas Energy is eligible to use Form S-3 and
meets the definition of “actively traded securities” in Regulation M.

 

Ex. F



--------------------------------------------------------------------------------

If for any reason the Agreement shall be terminated prior to the Closing Date,
the agreement set forth above shall likewise be terminated.

 

Yours very truly, ATLAS AMERICA INC. By:  

 

Name:  

 

Title:  

 

 

Ex. F